Exhibit 10.1

 

 

 

J.P. Morgan

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of

October 2, 2017

among

FOUR CORNERS OPERATING PARTNERSHIP, LP,

as Borrower

FOUR CORNERS PROPERTY TRUST, INC.,

as the Company

The Lenders Party Hereto and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BARCLAYS BANK PLC

and

BANK OF AMERICA, N.A.,

as Syndication Agents

FIFTH THIRD BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I DEFINITIONS

     1  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Classification of Loans and Borrowings      41  

Section 1.03.

  Terms Generally      41  

Section 1.04.

  Accounting Terms; GAAP      41  

ARTICLE II THE CREDITS

     42  

Section 2.01.

  Commitments      42  

Section 2.02.

  Loans and Borrowings      43  

Section 2.03.

  Requests for Borrowings      44  

Section 2.04.

  Incremental Facilities      46  

Section 2.05.

  Letters of Credit      52  

Section 2.06.

  Funding of Borrowings      52  

Section 2.07.

  Interest Elections      54  

Section 2.08.

  Termination and Reduction of Commitments      54  

Section 2.09.

  Repayment of Loans; Evidence of Debt      55  

Section 2.10.

  Prepayment of Loans      56  

Section 2.11.

  Fees      58  

Section 2.12.

  Interest      58  

Section 2.13.

  Alternate Rate of Interest      60  

Section 2.14.

  Increased Costs      61  

Section 2.15.

  Break Funding Payments      62  

Section 2.16.

  Taxes      66  

Section 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      68  

Section 2.18.

  Mitigation Obligations; Replacement of Lenders      68  

Section 2.19.

  Defaulting Lenders      68  

Section 2.20.

  Extension of Revolving Maturity Date      70  

Section 2.21.

  Amending and Extending Classes within the Facilities      71  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     75  

Section 3.01.

  Organization; Powers      75  

Section 3.02.

  Authorization; Enforceability      75  

Section 3.03.

  Governmental Approvals; No Conflicts      75  

Section 3.04.

  Financial Condition; No Material Adverse Change      76  

Section 3.05.

  Properties      76  

Section 3.06.

  Litigation and Environmental Matters      76  

Section 3.07.

  Compliance with Laws and Agreements      78  

Section 3.08.

  Investment Company Status      78  

Section 3.09.

  Taxes      78  

Section 3.10.

  ERISA      78  

Section 3.11.

  Disclosure      78  

Section 3.12.

  Anti-Corruption Laws and Sanctions      79  

Section 3.13.

  Federal Reserve Board Regulations; Use of Proceeds      79  

Section 3.14.

  Subsidiaries      79  

Section 3.15.

  Solvency      80  

Section 3.16.

  REIT Status      80  

Section 3.17.

  Insurance      80  

Section 3.18.

  Intellectual Property      80  

Section 3.19.

  Labor Matters      80  

ARTICLE IV CONDITIONS

     81  

Section 4.01.

  Effective Date      81  

Section 4.02.

  Each Credit Event      83  

ARTICLE V AFFIRMATIVE COVENANTS

     83  

Section 5.01.

  Financial Statements; Ratings Change and Other Information      84  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

       PAGE  

Section 5.02.

  Notices of Material Events      86  

Section 5.03.

  Existence; REIT Status; Conduct of Business; Compliance with Leases and Other
Material Contracts      86  

Section 5.04.

  Payment of Obligations      87  

Section 5.05.

  Maintenance of Properties; Insurance      87  

Section 5.06.

  Books and Records; Inspection Rights      87  

Section 5.07.

  Compliance with Laws      87  

Section 5.08.

  Use of Proceeds and Letters of Credit      88  

Section 5.09.

  Accuracy of Information      88  

ARTICLE VI NEGATIVE COVENANTS

     88  

Section 6.01.

  Indebtedness      88  

Section 6.02.

  Liens      89  

Section 6.03.

  Fundamental Changes; Changes in Business; Asset Sales      90  

Section 6.04.

  Passive Holding Company      91  

Section 6.05.

  Swap Agreements      92  

Section 6.06.

  Restricted Payments      93  

Section 6.07.

  Transactions with Affiliates      94  

Section 6.08.

  Restrictive Agreements      94  

Section 6.09.

  Sale and Leaseback      95  

Section 6.10.

  Changes in Fiscal Periods      95  

Section 6.11.

  Payments of Subordinate Debt      95  

Section 6.12.

  Financial Covenants      95  

Section 6.13.

  Indemnification Obligations      96  

ARTICLE VII EVENTS OF DEFAULT

     97  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     101  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

       PAGE  

ARTICLE IX MISCELLANEOUS

     104  

Section 9.01.

  Notices      104  

Section 9.02.

  Waivers; Amendments      106  

Section 9.03.

  Expenses; Indemnity; Damage Waiver      109  

Section 9.04.

  Non-Recourse to the Company; Exceptions thereto      111  

Section 9.05.

  Successors and Assigns      112  

Section 9.06.

  Survival      117  

Section 9.07.

  Counterparts; Integration; Effectiveness; Electronic Execution      117  

Section 9.08.

  Severability      118  

Section 9.09.

  Right of Setoff      118  

Section 9.10.

  Governing Law; Jurisdiction; Consent to Service of Process      118  

Section 9.11.

  WAIVER OF JURY TRIAL      119  

Section 9.12.

  Headings      119  

Section 9.13.

  Confidentiality      119  

Section 9.14.

  Material Non-Public Information      120  

Section 9.15.

  Interest Rate Limitation      121  

Section 9.16.

  USA PATRIOT Act      121  

Section 9.17.

  No Advisory or Fiduciary Responsibility      121  

Section 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      122
 

Section 9.19.

  Effect of Amendment and Restatement; No Novation      123  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule DT — Darden Tenants

Schedule EDL — Excluded Darden Leases

Schedule 2.01 — Lenders; Commitments

Schedule 3.14 — Subsidiaries

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C-1 — U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 — U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit C-3 — U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 — U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-1 — Form of Revolving Loan Note

Exhibit D-2 — Form of Term Loan Note

Exhibit E — Form of Compliance Certificate



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (as amended,
restated, extended, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of October 2, 2017, among FOUR CORNERS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership, as borrower (the “Borrower”),
FOUR CORNERS PROPERTY TRUST, INC., a Maryland corporation (the “Company”), the
LENDERS from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, pursuant to the Revolving Credit and Term Loan Agreement, dated as of
November 9, 2015 (as amended prior to the date hereof, the “Existing Credit
Agreement”), among the Borrower, the Company, the Lenders referenced therein
(the “Existing Lenders”) and the Administrative Agent, the Existing Lenders
extended certain credit facilities to the Borrower; and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety as provided herein.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, and with the intent to be legally
bound hereby, the parties hereto hereby agree as follows:

DEFINITIONS

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent, the Company and the Borrower.

“Adjusted Annualized Net Operating Income” means (i) Net Operating Income for
the immediately preceding fiscal quarter multiplied by four (4), minus (ii) the
Capital Expenditure Reserve.

“Adjusted EBITDA” means, with respect to any Person for any period of time,
(i) EBITDA for the immediately preceding fiscal quarter multiplied by four (4),
minus (ii) the Capital Expenditure Reserve.

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Agreement” has the meaning assigned to it in the recitals.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one (1) month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purposes of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation,
the Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Credit Rating” means a rating assigned to the Company’s Index Debt
by Moody’s, S&P or Fitch.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum determined as set forth below.

(a) From and after the Effective Date and until the Debt Rating Pricing Election
Date, the Applicable Rates shall be determined as follows:

 

2



--------------------------------------------------------------------------------

for Term Loans and Revolving Loans, the “Eurodollar—Applicable Rate” shall be
determined by the range into which the Total Leverage Ratio falls in the table
below:

 

     Level I
Total
Leverage
Ratio
< 40%     Level II
Total
Leverage
Ratio >
40% and
< 45%     Level III
Total
Leverage
Ratio >
45% and
< 50%     Level IV
Total
Leverage
Ratio
> 50%  

Revolving Loan Applicable Rate

     1.45 %      1.60 %      1.80 %      2.15 % 

Term Loan Applicable Rate

     1.35 %      1.50 %      1.75 %      2.10 % 

for Term Loans and Revolving Loans, the “ABR—Applicable Rate” shall be
determined by the range into which the Total Leverage Ratio falls in the table
below:

 

3



--------------------------------------------------------------------------------

     Level I
Total
Leverage
Ratio
< 40%     Level II
Total
Leverage
Ratio >
40% and
< 45%     Level III
Total
Leverage
Ratio >
45% and
< 50%     Level IV
Total
Leverage
Ratio
> 50%  

Revolving Loan Applicable Rate

     0.45 %      0.60 %      0.80 %      1.15 % 

Term Loan Applicable Rate

     0.35 %      0.50 %      0.75 %      1.10 % 

For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered in accordance with Section 5.01(d); provided that if such
Compliance Certificate is not delivered in accordance with Section 5.01(d) and
has not been delivered within thirty (30) days after notice from the
Administrative Agent or the Required Lenders to the Borrower notifying the
Borrower of the failure to deliver such Compliance Certificate on the date when
due in accordance with Section 5.01(d), then the Applicable Rate shall be the
percentage that would apply to the Level IV Ratio and it shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered. The Applicable Rate from the Effective Date
until the delivery of the Compliance Certificate for the fiscal quarter ending
December 31, 2017 shall be based on Level I.

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

 

4



--------------------------------------------------------------------------------

From and after the Debt Rating Pricing Election Date, the Applicable Rates and
the Facility Fee Rate shall be determined as follows:

for Revolving Loans, the “Facility Fee Rate” shall be determined solely by the
Applicable Credit Ratings in the table below:

 

5



--------------------------------------------------------------------------------

     Level I
Applicable
Credit
Rating
A-/A3 or
higher     Level II
Applicable
Credit
Rating
BBB+ /
Baa1     Level III
Applicable
Credit
Rating
BBB /
Baa2     Level IV
Applicable
Credit
Rating
BBB- /
Baa3     Level V
Applicable
Credit
Rating
Below
BBB- /
Baa3 or
unrated  

Facility Fee Rate

     0.125 %      0.15 %      0.20 %      0.25 %      0.30 % 

for Term Loans and Revolving Loans, the “Eurodollar—Applicable Rate” shall be
determined solely by the Applicable Credit Ratings in the table below:

 

6



--------------------------------------------------------------------------------

     Level I
Applicable
Credit
Rating
A-/A3 or
higher     Level II
Applicable
Credit
Rating
BBB+ /
Baa1     Level III
Applicable
Credit
Rating
BBB /
Baa2     Level IV
Applicable
Credit
Rating
BBB- /
Baa3     Level V
Applicable
Credit
Rating
Below
BBB- /
Baa3 or
unrated  

Revolving Loan Applicable Rate

     0.85 %      0.875 %      1.00 %      1.20 %      1.55 % 

Term Loan Applicable Rate

     0.90 %      0.95 %      1.10 %      1.35 %      1.75 % 

for Term Loans and Revolving Loans, the “ABR—Applicable Rate” shall be
determined solely by the Applicable Credit Ratings in the table below:

 

7



--------------------------------------------------------------------------------

     Level I
Applicable
Credit
Rating
A-/A3 or
higher     Level II
Applicable
Credit
Rating
BBB+ /
Baa1     Level III
Applicable
Credit
Rating
BBB /
Baa2     Level IV
Applicable
Credit
Rating
BBB- /
Baa3     Level V
Applicable
Credit
Rating
Below
BBB- /
Baa3 or
unrated  

Revolving Loan Applicable Rate

     0.00 %      0.00 %      0.00 %      0.20 %      0.55 % 

Term Loan Applicable Rate

     0.00 %      0.00 %      0.10 %      0.35 %      0.75 % 

 

8



--------------------------------------------------------------------------------

For purposes of this clause (b), if at any time the Company has two
(2) Applicable Credit Ratings, the Applicable Rate and Facility Fee Rate shall
be the rate per annum applicable to the highest Applicable Credit Rating;
provided that if the highest Applicable Credit Rating and the lowest Applicable
Credit Rating are more than one ratings category apart, the Applicable Rate and
Facility Fee Rate shall be the rate per annum applicable to Applicable Credit
Rating that is one ratings category below the highest Applicable Credit Rating.
If at any time the Company has three (3) Applicable Credit Ratings, and such
Applicable Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Applicable Credit Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
highest of the Applicable Credit Ratings were used; and (B) if the difference
between such Applicable Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate and Facility Fee
Rate shall be the rate per annum that would be applicable if the average of the
two (2) highest Applicable Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
second highest Applicable Credit Rating of the three were used. If at any time
the Company has only one Applicable Credit Rating (and such Credit Rating is
from Moody’s or S&P), the Applicable Rate and Facility Fee Rate shall be the
rate per annum applicable to such Applicable Credit Rating. If the Company does
not have an Applicable Credit Rating from either Moody’s or S&P, the Applicable
Rate and Facility Fee Rate shall be the rate per annum applicable to an
Applicable Credit Rating of “below BBB-/Baa3 or unrated” in the tables above.

Each change in the Applicable Rate and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate and Facility Fee Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

Any adjustment in the Applicable Rate shall be applicable to all existing Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

9



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of the general partner of the Borrower.

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Credit Exposure then
outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned thereto in the preamble to this Agreement.

“Borrower Materials” has the meaning assigned to it in Section 5.01.

 

10



--------------------------------------------------------------------------------

“Borrowing” means Loans (or in the case of Term Loans, each portion thereof) of
the same Type and Class, made, converted or continued on the same date and, in
the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof), as to which a single Interest Period is in effect.

“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditure Reserve” means, (i) with respect to any Real Property Asset
that is not subject to a triple net lease, an imputed annual capital reserve of
$0.10 per weighted average gross leasable square foot and (ii) in all other
cases, zero.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization Rate” means (i) for Real Property Assets that are leased to
tenants that are not Investment Grade Tenants, 7.50%, (ii) for Real Property
Assets that are leased to tenants that are Investment Grade Tenants, 7.00%, and
(iii) for Real Property Assets that are leased to a Darden Tenant, during
periods when Darden is or is deemed to be an Investment Grade Tenant, 6.75%.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one
(1) year from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after the
date of issuance and having, at the time of the acquisition thereof, a rating of
at least A1 from S&P or at least P1 from Moody’s;

(c) investments in commercial paper maturing within three hundred and sixty-five
(365) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

11



--------------------------------------------------------------------------------

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within three hundred and sixty-five (365) days from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and

(f) money market funds that (i) comply with the criteria set forth in the SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C §9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.

“Charges” has the meaning set forth in Section 9.15.

“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the Effective Date) shall
beneficially own a percentage of the then outstanding Equity Interests of the
Company having the power, directly or indirectly, to vote for the election of
directors (or their equivalent) of the Company (“Voting Equity Interests”) that
is more than 35% of the outstanding Voting Equity Interests of the Company; or
any “person” or “group” otherwise acquires the power to direct, directly or
indirectly, the management or policies of the Company; (b) during any period of
twelve (12) consecutive months beginning on the Effective Date, individuals who
at the beginning of any such twelve (12)-month period constituted the Board of
Directors of any Parent Company (together with any new directors whose election
by such Board of Directors or whose nomination for election by the shareholders
of such Parent Company was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of such Parent
Company then in office; (c) any Person other than a Parent Company shall be the
sole general partner of the Borrower or shall have the sole and exclusive power
to exercise all Control over the Borrower; or (d) the Company shall cease to
directly or indirectly own at least 60% of the issued and outstanding Equity
Interests of the Borrower.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule,

 

12



--------------------------------------------------------------------------------

regulation or treaty or in the interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Class Maturity Default” has the meaning specified in Section 2.21(f).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.

“Commitment Fee Rate” means to the extent in effect as calculated on a daily
basis, for any calendar quarter (a) 0.30% per annum, if the average daily
Revolving Commitment Utilization Percentage for such quarter is less than 50%,
and (b) 0.20% per annum, if the average daily Revolving Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Company” has the meaning assigned thereto in the preamble to this Agreement.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit E hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization Value” means the Total Capitalization Value of the
Company and its Subsidiaries.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, Interest Expense during such period on the
Unsecured Indebtedness.

 

13



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, for the Company and its Subsidiaries as
of any date of determination, (i) stockholders’ equity on a consolidated basis
determined in accordance with GAAP (inclusive of preferred equity that is
treated as stockholders’ equity in accordance with GAAP but only if the same
involves no stated maturity or mandatory redemption date), less (ii) all
intangible assets, less (iii) minority interests, plus (iv) all accumulated
depreciation and amortization, all determined in accordance with GAAP.

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
5.01(a) and (c). Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or other performance
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the amount of such guaranty shall be deemed to be 100%
thereof unless and only to the extent that (i) such other Person has delivered
cash or Cash Equivalents to secure all or any part of such Person’s obligations
under such joint and several guaranty (in which case the amount of such guaranty
shall be reduced by the amount of such cash or Cash Equivalents) or (ii) such
other Person holds an Investment Grade Rating, or has creditworthiness otherwise
reasonably acceptable to the Administrative Agent (in which case the amount of
such guaranty shall be zero), and (2) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

14



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

“Darden” means Darden Restaurants, Inc., a Florida corporation.

“Darden Acquired Tenant” means a Subsidiary of Darden that is a lessee under any
existing lease of a Real Property Asset acquired after the Effective Date by the
Borrower, Kerrow or its Subsidiaries where such lease was originally entered
into with a lessor other than the Company or any of its Subsidiaries.

“Darden Tenant” means a Subsidiary of Darden that is the lessee under any lease
of a Real Property Asset. On the Effective Date, the Darden Tenants are listed
on Schedule DT hereto.

“Debt Rating Pricing Election Date” means the date on which (a) the Company has
received an Investment Grade Rating from Moody’s or S&P and such Investment
Grade Rating continues to exist on the date that the Borrower gives its election
notice described in clause (b) of this definition and (b) the Borrower has
delivered written notice to the Administrative Agent (which shall promptly
notify each of the Lenders) of its election (which shall be irrevocable) to have
the Applicable Rate determined by reference to the Applicable Credit Ratings
instead of the Total Leverage Ratio.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party,

 

15



--------------------------------------------------------------------------------

acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has, or has a
direct or indirect parent company that has, become the subject of a Bankruptcy
Event, or (e) has become the subject of a Bail-In Action.

“Documentation Agent” means Fifth Third Bank, U.S. Bank National Association and
Wells Fargo Bank, National Association, each in its capacity as a documentation
agent hereunder.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, with respect to any Person for any period of time, such Person’s
share of revenues less operating costs (including general and administrative
expenses and including property management fees) before interest, income taxes,
depreciation and amortization, extraordinary, non-recurring or unusual items of
such Person (including, without limitation, non-recurring items such as gains or
losses from asset sales or associated with hedging agreements, non-recurring
severance expenses, early extinguishment or restructuring of Indebtedness
(including prepayment premiums), acquisition costs (including pursuit costs and
broken deal costs), lease termination fees, write-offs and forgiveness of debt),
and before other non-cash charges (including amortization expense for stock
options and impairment charges or expenses (other than non-cash charges that
constitute an accrual of a reserve for future cash payments)). EBITDA shall also
include such Person’s pro rata share of EBITDA of each unconsolidated Joint
Venture and Subsidiary in which such Person holds an interest.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

16



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Assignee” means any Person other than an Ineligible Person.

“Eligible Unencumbered Mortgage Note Value” means, at any time of determination,
a Mortgage Note valued in accordance with GAAP at the lower of cost and market
value that complies with the following criteria: (a) such Mortgage Note is not
subject to any (i) Lien other than Permitted Encumbrances or (ii) any Negative
Pledge; (b) such Mortgage Note is not more than sixty (60) days past due;
(c) such Mortgage Note is owned solely by the Borrower, Kerrow or a Wholly-Owned
Subsidiary of the Borrower or Kerrow; (d) such Mortgage Note is secured by a
first priority Lien on real property located on a Real Property Asset that meets
the criteria for Eligible Unencumbered Real Property Asset (excluding clauses
(a) (with respect to ownership by an Eligible Unencumbered Property Owner
Subsidiary), (c) (with respect to a Lien in connection with the Mortgage Note),
(g), (h), (j), (l) and (m)); and (e) if such Mortgage Note is owned by a
Subsidiary of the Borrower or Kerrow, (i) none of the Borrower’s or Kerrow’s
direct or indirect Equity Interest in such Subsidiary is subject to any Lien
(other than Permitted Encumbrances, Liens securing Obligations or Liens in favor
of, in the case of a Mortgage Note owned by a Subsidiary of the Borrower, the
Borrower or a Wholly-Owned Subsidiary of the Borrower and, in the case of a
Mortgage Note owned by a Subsidiary of Kerrow, Kerrow or a Wholly-Owned
Subsidiary of Kerrow) or to any Negative Pledge and (ii) the Borrower or Kerrow,
as applicable, directly, or indirectly through a Subsidiary, has the right to
sell, transfer or otherwise dispose of such Mortgage Note without the need to
obtain the consent of any Person.

“Eligible Unencumbered Property Owner Subsidiary” means a Wholly-Owned
Subsidiary of the Borrower (i) that is in compliance with the restrictions
applicable to a Subsidiary described in Section 6.01 and 6.02 and (ii) to which
no Bankruptcy Event has occurred and is continuing.

“Eligible Unencumbered Real Property Asset” means, at any time of determination,
a Real Property Asset that complies with the following criteria:

(a) Such Real Property Asset shall be wholly-owned in fee simple interest or
leased pursuant to a Qualifying Ground Lease by an Eligible Unencumbered
Property Owner Subsidiary, and, in the case of Real Property Assets acquired
after the Effective Date, the title of such Eligible Unencumbered Property Owner
Subsidiary in and to such Real Property Asset shall be insured pursuant to a
title insurance policy with financially sound and reputable title insurance
companies in such amounts and containing such coverages as would be customarily
maintained by Persons engaged in similar businesses as such Eligible
Unencumbered Property Owner Subsidiary;

 

17



--------------------------------------------------------------------------------

Such Real Property Asset shall be improved with an income producing retail
property;

Such Real Property Asset shall be in good condition and repair, except for
ordinary wear and tear and casualty events where the tenant remains obligated to
pay rent and restore the property under the applicable lease between such tenant
and the applicable landlord so long as such tenant is paying rent and restoring
the property in accordance with the terms of such lease, without waste, and free
from all mortgages, pledges, mechanics’ liens or other Liens or claims for Lien,
and from any agreement or arrangement that prohibits or restricts the creation
or assumption of any Lien on such Real Property Asset or on the direct or
indirect Equity Interests in the Borrower or its Subsidiary that owns or leases
such Real Property Asset (or, if owned by Kerrow or its Subsidiaries, the direct
or indirect Equity Interests in Kerrow or its Subsidiary that owns or leases
such Real Property Asset), in each case, other than (i) Permitted Encumbrances
and (ii) any Negative Pledge permitted pursuant to Section 6.08;

Such Real Property Asset shall be in compliance with applicable laws,
regulations and orders of any Governmental Authority in all material respects,
including all municipal ordinances or restrictions of record with respect to
such property and the operation or use thereof;

Such Real Property Asset shall not be subject to any past-due taxes, special
taxes, special assessments, water charges, sewer service charges or other
charges that have and continue to result or could reasonably be expected to
result in a Lien imposed against such property or any portion thereof, unless
the validity or amount of such Lien is being contested in compliance with
Section 5.04 hereof;

Such Real Property Asset and the applicable Eligible Unencumbered Property Owner
Subsidiary which is the owner thereof shall be in compliance with the provisions
of Section 3.17 hereof;

Such Real Property Asset shall be leased pursuant to a net lease;

The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than 5.0% of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
Special Real Property Assets;

Such Real Property Asset shall be free of any material structural issues, shall
be in compliance with the representations concerning environmental matters set
forth in Section 3.06, and shall have adequate access to public utilities;

If such Real Property Asset is leased to a Darden Tenant (other than a Darden
Acquired Tenant) existing on the Effective Date (“Existing Darden Leases”),
Darden shall be bound by a guaranty of such tenant’s obligations under the
leases in existence on the Effective Date (provided that the Excluded Darden
Leases and the New Darden Leases shall not be required to be guaranteed by
Darden);

 

18



--------------------------------------------------------------------------------

Such Real Property Asset shall not be subject to any lease under which any
portion of the rent due thereunder has been prepaid more than thirty (30) days
in advance;

The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than fifteen percent (15%) of the
aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being Real Property Assets that are ground leased by an Eligible
Unencumbered Property Owner Subsidiary; and

Beginning on November 9, 2019, the inclusion of such Real Property Asset as an
Eligible Unencumbered Real Property Asset shall not result in more than fifteen
percent (20%) of the aggregate Property Capitalization Values of the Eligible
Unencumbered Real Property Assets being located in any single standard
metropolitan statistical area.

For clarity, for purposes of the limitations set forth in each of clauses (h),
(l) and (m) above, the Property Capitalization Value attributable to an Eligible
Unencumbered Real Property Asset that is indicated to be excluded shall
nevertheless be included in the calculation of Property Capitalization Value of
the aggregate Eligible Unencumbered Real Property Assets, but only to the extent
that such inclusion does not result in a violation of the applicable limitation
set forth in such clauses.

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.

“Environmental Claims” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Hazardous Material at any location,
whether or not owned by such Person or (ii) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law, in each case as
to which could reasonably be expected to have a Material Adverse Effect.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, the Borrower or any their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (including preferred equity interests)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Darden Lease” means any lease entered into with a Darden Tenant for
any of the locations that are described on Schedule EDL attached hereto.

 

20



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to it in the recitals.

“Existing Darden Leases” has the meaning assigned to it in the definition of
“Eligible Unencumbered Real Property Asset.”

“Existing Lenders” has the meaning assigned to it in the recitals.

“Existing Loan Facility” has the meaning set forth in Section 2.21(a).

“Extended Loans” has the meaning set forth in Section 2.21(a).

“Extended Revolving Commitments” has the meaning set forth in Section 2.21(a).

“Extending Lender” has the meaning set forth in Section 2.21(c).

“Extension” has the meaning set forth in Section 2.21(a).

“Extension Election” has the meaning set forth in Section 2.21(c).

“Extension Request” has the meaning set forth in Section 2.21(b).

“Facility” means each of the Term Facility and the Revolving Facility (and
collectively, the “Facilities”).

“Facility Fee Rate” means that rate determined pursuant to paragraph (b) of the
definition of “Applicable Rate”.

 

21



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means the Fee Letter dated as of August 16, 2017 between the
Administrative Agent, the Joint Lead Arrangers and Bank of America, N.A.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
and, in the case of the Borrower, shall mean any such officer of the general
partner of the Borrower.

“Fitch” means Fitch, Inc., or any successor.

“Fixed Charges” means, with respect to any Person for any period of
determination, the sum of each of the following for the immediately preceding
fiscal quarter multiplied by four (4): (i) consolidated interest expense (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums), (ii) dividends paid or accrued on preferred Equity
Interests of such Person during such period, and (iii) all scheduled principal
payments made or required to be made during such period on Indebtedness of such
Person, excluding, however, balloon payments of principal due upon the stated
maturity of any such Indebtedness. Fixed Charges shall also include such
Person’s pro rata share of the Fixed Charges of each unconsolidated Joint
Venture and Subsidiary in which such Person holds an interest.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Funds From Operations” for any period means the consolidated net income
attributable to the Company and its Subsidiaries for such period determined in
conformity with GAAP, plus depreciation and amortization (excluding
(i) amortization of deferred financing costs and debt discounts and (ii) gains
(or losses) from sales of property) and impairment losses.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means Four Corners GP, LLC, a Delaware limited liability
company.

 

22



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” means the Company, the General Partner and each other Parent
Company from time to time party to the Guaranty.

“Guaranty” means the Amended and Restated Parent Guaranty dated as of the date
hereof from the Guarantors in favor of the Administrative Agent for the benefit
of the Lenders.

“Guaranty Release” has the meaning set forth in Section 9.02(c).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that was a Lender or an Affiliate of a Lender at
the time it entered into a Swap Agreement (regardless of whether such Person
subsequently ceases to be a Lender or an Affiliate of a Lender).

“ICC” has the meaning assigned to such term in the definition of “UCP.”

“Included Swap Exposure” means, as of any date of determination, the
mark-to-market value of any Swap Agreement provided by any Hedge Bank to the
Company or any of its Subsidiaries, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such agreements.

“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

“Incremental Commitments” has the meaning assigned to such term in Section 2.04.

“Indebtedness” means, with respect to any Person as of any date of
determination, (i) all obligations for borrowed money, (ii) all obligations
evidenced by notes, bonds, debentures or other similar instruments, including
preferred stock which, by its terms, or by the terms of any security into which
it is convertible or for which it is exchangeable, or upon the happening of any
event, matures or is mandatorily redeemable (other than as a result of a Change
in Control or asset sale, unless such Change in Control or asset sale has
occurred) or is redeemable at the option of the holder thereof, (iii) all direct
or contingent obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guarantees, surety bonds, keep-well
agreements and similar instruments, to the extent such instruments or agreements
support financial, rather than performance, obligations, (iv) all Contingent
Obligations in respect of Indebtedness, (v)

 

23



--------------------------------------------------------------------------------

all Capital Lease Obligations and synthetic lease obligations, (vi) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (vii) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business)
and only to the extent such obligations constitute liabilities for purposes of
GAAP, (viii) all cash-settled payment obligations under any Swap Agreement in
respect of which a termination event or other similar early termination event
has occurred, valued based on the mark-to-market value of such agreements as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such agreements and (ix) without
duplication of any sums included pursuant to clause (viii) above, all Included
Swap Exposure. Indebtedness shall also include such Person’s pro rata share of
the Indebtedness of each unconsolidated Joint Venture or Subsidiary in which
such Person holds an interest.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Individual Issuing Bank Sublimit” means $8,333,333.33.

“Ineligible Person” means (a) a natural person, (b) a Defaulting Lender or
(c) the Company or any of its Affiliates.

“Information” has the meaning assigned to it in Section 9.13.

“Information Memorandum” means the Confidential Information Memorandum dated
August 16, 2017 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any Person, interest expense of such Person (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums but including such Person’s pro rata share of the
Interest Expense of each unconsolidated Joint Venture and Subsidiary in which
such Person holds an interest).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.

 

24



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), three (3) or six
(6) months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Rating” means, with respect to any Person (other than a
natural person), a credit rating of Baa3 or better from Moody’s, BBB- or better
from S&P or BBB- or better from Fitch.

“Investment Grade Tenant” means a tenant that has (or the parent entity of which
has) an Investment Grade Rating (provided that the credit rating of the parent
entity shall qualify a tenant as an Investment Grade Tenant only if such
tenant’s obligations under its lease are guaranteed by such parent entity);
provided that each Darden Tenant shall be deemed to be an Investment Grade
Tenant if Darden guaranties the obligations of such Darden Tenant under its
lease and Darden maintains a credit rating of (i) BB+ or higher by S&P, (ii) Ba1
or higher by Moody’s or (iii) BB+ or higher by Fitch.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking & Practice,
Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

25



--------------------------------------------------------------------------------

“Issuing Bank” means, as applicable, JPMorgan Chase Bank, N.A., Bank of America,
N.A. or Barclays Bank PLC, in each case, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank (or
another Lender, with the consent of such Lender and the Borrower), in which case
the term “Issuing Bank” shall include any such Affiliate (or such Lender) with
respect to Letters of Credit issued by such Affiliate (or such Lender).

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Effective Date), each in its capacity as a joint
bookrunner hereunder.

“Joint Lead Arrangers” has the meaning set forth in Section 2.11(e).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Kerrow” means Kerrow Holdings, LLC, a Texas limited liability company.

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time, subject to the operation of Section 2.21. For all purposes of this
Agreement, if on any date of determination, a Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining to be drawn.

“LC Sublimit” means $25,000,000.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Issuing Bank.

 

26



--------------------------------------------------------------------------------

“Letter of Credit” means a standby letter of credit issued in dollars pursuant
to Section 2.05.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that is any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien (statutory or other), or other
preferential arrangement in the nature of a security interest (including any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by the Company, the
Borrower or any other Loan Party with or in favor of the Administrative Agent,
the Issuing Banks and/or the Lenders, including the Notes, the Guaranty, any
amendments, modifications or supplements thereto or waivers thereof, and any
other documents executed and delivered by any Loan Party in connection with the
other Loan Documents, if any; provided that no Swap Agreement shall constitute a
Loan Document.

“Loan Extension Amendment” has the meaning set forth in Section 2.21(d).

“Loan Parties” means the Borrower, the Company and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Major Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the equity interests of, or a business line or unit
or a division of, any Person; provided that the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or equity interests of
the Borrower) for such acquisition exceeds 10% of Total Capitalization Value.

 

27



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under this Agreement or any other Loan Document
or (c) the validity or enforceability of this Agreement or any other Loan
Document or the rights of or remedies available to the Administrative Agent and
the Lenders under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding (x) $20,000,000, in the case of Recourse Indebtedness, and (y)
$50,000,000, in the case of Nonrecourse Indebtedness. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

“Material Subsidiary” means (a) each direct or indirect Wholly-Owned Subsidiary
of the Borrower or Kerrow that directly or indirectly owns or leases an Eligible
Unencumbered Real Property Asset, (b) each direct or indirect Wholly-Owned
Subsidiary of the Borrower or Kerrow that has assets that constitute more than
5% of Total Capitalization Value (c) each Subsidiary of the Borrower or Kerrow
that directly or indirectly owns Mortgage Notes included in the computation of
Eligible Unencumbered Mortgage Note Value and (d) Kerrow, if (i) Kerrow or any
of its direct or indirect Wholly-Owned Subsidiaries owns or leases an Eligible
Unencumbered Real Property Asset, (ii) Kerrow has assets that constitute more
than 5% of Total Capitalization Value or (iii) Kerrow directly or indirectly
owns Mortgage Notes included in the computation of Eligible Unencumbered
Mortgage Note Value.

“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.

“Maximum Unencumbered Leverage Ratio” has the meaning set forth in
Section 6.12(f).

“Maximum Rate” has the meaning set forth in Section 9.15.

“Moody’s” means Moody’s Investors Service, Inc., or any successor.

“Mortgage Note” means a note receivable held by the Borrower, Kerrow or one of
their respective Subsidiaries that is secured by a mortgage Lien on real
property.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

28



--------------------------------------------------------------------------------

“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person; provided that an agreement that conditions a Person’s
ability to encumber its assets upon the maintenance of one or more specified
ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, with respect to any Real Property Asset for any
period of time, (i) the aggregate gross revenues from the operations of such
Real Property Asset on a standalone basis calculated in accordance with GAAP,
minus (ii) the sum of (x) all expenses and other proper charges incurred in
connection with the operation of such Real Property Asset during such period
(including accruals for real estate taxes and insurance, but excluding any
management fees, corporate overhead allocation charges, capital expenses, debt
service charges, losses to the extent covered by insurance, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP, (y) a management fee of
2.0% of the aggregate net revenues from the operations of such Real Property
Asset during such period and (z) revenues from Real Property Assets leased to
tenants that are in default in the payment of rent under the applicable lease
for a period of sixty (60) days or more; provided that to the extent that any
expenses described in clause (x) are required to be paid by the tenant under
such lease, such expenses will not be subtracted (except to the extent such
payment is included as rent or other revenue under clause (i) above). Net
Operating Income shall also include the Net Operating Income of such Person’s
pro rata share of Net Operating Income of each unconsolidated Joint Venture and
Subsidiary in which such Person holds an interest.

“New Darden Leases” means leases of Real Property Assets to a Darden Tenant
entered into after the Effective Date; provided that amendments, amendment and
restatements, replacements or other similar modifications of Existing Darden
Leases entered into after the Effective Date shall not qualify as New Darden
Leases.

“New Revolving Commitments” has the meaning assigned to such term in
Section 2.04.

“New Revolving Loan Lender” has the meaning assigned to such term in
Section 2.04.

“New Term Loan” has the meaning assigned to such term in Section 2.04.

“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.

“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.

“New Term Loan Tranche” has the meaning assigned to such term in Section 2.04.

“Non-Extended Loan” has the meaning set forth in Section 2.21(a).

 

29



--------------------------------------------------------------------------------

“Non-Extended Loan Maturity Date” has the meaning set forth in Section 2.21(b).

“Non-Extended Revolving Commitments” has the meaning set forth in
Section 2.21(a).

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c).

“Non-Investment Grade Tenant” means any tenant other than an Investment Grade
Tenant.

“Nonrecourse Indebtedness” means, with respect to a Person or group of Persons,
Indebtedness for borrowed money (or the portion thereof) in respect of which
recourse for payment (except for Nonrecourse Indebtedness Exceptions) is
contractually limited to specific assets of such Persons, including Equity
Interests in any such Persons, encumbered by a Lien securing such Indebtedness.

“Nonrecourse Indebtedness Exceptions” means, with respect to Indebtedness for
which recourse for payment is generally limited to specific assets encumbered by
a Lien securing such Indebtedness, customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other customary exceptions to nonrecourse liability.

“Note” means any promissory note delivered by the Borrower pursuant to
Section 2.09(e).

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
April 19, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, the LC Disbursements and all other obligations and
liabilities (including any Included Swap Exposure) of the Borrower and the other
Loan Parties to the Administrative Agent, any Lender or any Hedge Bank, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under,

 

30



--------------------------------------------------------------------------------

out of, or in connection with, this Agreement, any other Loan Document, any of
the Letters of Credit, any Swap Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest (including, in each case, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent Companies” means, collectively, the Company and each Wholly-Owned
Subsidiary thereof from time to time that directly or indirectly owns Equity
Interests in the Borrower.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“Payment in Full” means the occurrence of all of the following conditions:
(i) all Commitments have terminated, (ii) the principal of and interest on each
Loan and all fees and other Obligations payable under the Loan Documents have
been paid in full (other than indemnities and other Contingent Obligations not
then due and payable and as to which no claim has been made), (iii) LC
Disbursements have been reimbursed in full and (iv) all Letters of Credit have
expired or terminated (other than Letters of Credit as to which the Borrower has
provided cash collateral in accordance with the terms and conditions of
Section 2.05(j)).

 

31



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PCB” means polychlorinated biphenyl.

“Permitted Encumbrances” means:

(b) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04;

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary;

the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

customary Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business and that do not secure Indebtedness; and

customary Liens securing assessments or charges payable to a property owner
association or similar entity in the ordinary course of business, which
assessments are not yet due or are being contested in compliance with
Section 5.04.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

32



--------------------------------------------------------------------------------

“Permitted Separately Financed Subsidiary Debt” means Nonrecourse Indebtedness
(i) incurred by one or more Subsidiaries, none of which own an Eligible
Unencumbered Real Property Asset which, following the incurrence of such
Nonrecourse Indebtedness, will be included in the determination of the
Unencumbered Leverage Ratio, or any Mortgage Notes included in the definition of
Eligible Unencumbered Mortgage Note Value and (ii) the incurrence of which will
not cause a pro forma breach of any restriction set forth in Section 6.12(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective (such rate may not necessarily be the lowest rate charged to
any customer).

“Property Capitalization Value” means, with respect to any Eligible Unencumbered
Real Property Asset (or, if applicable, any Real Property Asset), the Adjusted
Annualized Net Operating Income of such Eligible Unencumbered Real Property
Asset (or Real Property Asset) capitalized at the applicable Capitalization
Rate; provided that the value of any Eligible Unencumbered Real Property Asset
(or Real Property Asset) that has been generating operating income for a period
of less than four (4) full fiscal quarters after the date such property was
acquired shall be valued at the actual cost (purchase price) of such property if
greater than the Adjusted Annualized Net Operating Income of such Eligible
Unencumbered Real Property Asset (or Real Property Asset) capitalized at the
applicable Capitalization Rate. Notwithstanding the foregoing, the Property
Capitalization Value of any Special Real Property Asset shall be fifty percent
(50%) of the otherwise applicable Property Capitalization Value and the Property
Capitalization Value of any Special Real Property Asset shall be zero six
(6) months after the date on which the applicable Real Property Asset first
became a Special Real Property Asset, in each case, so long as such property
continues to be a Special Real Property Asset.

“Public Lender” has the meaning assigned to it in Section 5.01.

“Qualifying Ground Lease” means a ground lease that complies with each of the
following: (i) such ground lease has a remaining term (including renewal options
exercisable at the ground lessee’s sole option) of at least thirty-five
(35) years as calculated from the date such asset

 

33



--------------------------------------------------------------------------------

is initially counted as an Eligible Unencumbered Real Property Asset for
purposes this Agreement (or less if lessee has the unilateral option to purchase
the fee interest at the end of the lease term for a de minimis purchase price),
(ii) payments under such ground lease are not past due, and (iii) such ground
lease includes mortgagee protections that are consistent with the mortgagee
protection requirements of institutional mortgage lenders or otherwise
reasonably acceptable to the Administrative Agent.

“Real Property Asset” means a real property asset owned by the Borrower, Kerrow
or any of their respective Subsidiaries, as applicable, in fee simple or leased
pursuant to a ground lease located in the United States and for retail use.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.

“Recourse Obligations” has the meaning assigned to such term in Section 9.04.

“Register” has the meaning assigned to such term in Section 9.05(b).

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.

“Required Class Approval” has the meaning specified in Section 2.21(e).

“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).

“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at

 

34



--------------------------------------------------------------------------------

such time; provided that in the event any of the Lenders shall be a Defaulting
Lender, then for so long as such Lender is a Defaulting Lender, “Required
Lenders” means Lenders (excluding all Defaulting Lenders) having Term Loan
Exposures, Revolving Credit Exposures and unused Commitments representing more
than 50% of the sum of the total Term Loan Exposures, Revolving Credit Exposures
and unused Commitments of such Lenders (excluding all Defaulting Lenders) at
such time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party and any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company, the Borrower or any their respective Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.04, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, in the Additional Credit Extension Amendment, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $250,000,000.

“Revolving Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction (a) the numerator of which is the total Revolving Credit
Exposures and (b) the denominator of which is the total Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and LC Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the Revolving Loans
made, and Letters of Credit issued, thereunder.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

 

35



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01(a)(i) and
Section 2.03.

“Revolving Maturity Date” means November 9, 2021, subject to extension as
provided in Section 2.20.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that, in the case of Section 2.19 when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“S&P” means Standard & Poor’s Ratings Services, or any succesor.

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or any other
relevant sanctions authority (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.

“Separately Financed Subsidiary” means each Subsidiary (or group of
Subsidiaries, in the case of single financing or a series of related financings
involving multiple Subsidiaries) of the Borrower that has incurred Permitted
Separately Financed Subsidiary Debt.

 

36



--------------------------------------------------------------------------------

“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets, on a going concern basis, is in excess of the total amount of their
liabilities (including, without limitation, contingent liabilities); (b) the
present fair saleable value of their assets, on a going concern basis, is
greater than the probable liability on their existing debts as such debts mature
in the ordinary course of business; (c) they are then able and expect to be able
to pay their debts (including, without limitation, contingent debts and other
commitments) as they mature in the ordinary course of business; and (d) they
have capital sufficient to carry on their business as conducted and as proposed
to be conducted.

“Special Real Property Asset” means a Real Property Asset (A) that is leased to
a tenant that (i) has ceased occupancy or regular operations at such location;
(ii) is in default in the payment of rent under the applicable lease, or
(iii) is the subject of any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency or reorganization proceeding, or (B) on which a casualty event has
occurred, which individually or in the aggregate with other casualty events on
such Real Property Asset, could reasonably be expected to materially affect the
profitable operation of business conducted on such Real Property Asset.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified or
required by context, the term “Subsidiary” refers to a Subsidiary of the Company
(including the Borrower).

 

37



--------------------------------------------------------------------------------

“Supermajority Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 75% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that in the event any of the Lenders shall be
a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Supermajority Lenders” means Lenders (excluding all Defaulting Lenders) having
Term Loan Exposures, Revolving Credit Exposures and unused Commitments
representing more than 75% of the sum of the total Term Loan Exposures,
Revolving Credit Exposures and unused Commitments of such Lenders (excluding all
Defaulting Lenders) at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or their respective Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means Barclays Bank PLC and Bank of America, N.A., each in
its capacity as a syndication agent hereunder.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

“Term Loan” means a Loan made pursuant to Section 2.01(b) and Section 2.03, and
includes any New Term Loans made pursuant to Section 2.04.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments. The initial amount of each Lender’s Term Loan Commitment is
set forth on Schedule 2.01. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $400,000,000.

“Term Loan Commitment Expiry Date” has the meaning assigned to such term in
Section 2.01(b).

“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.

“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.

 

38



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means November 9, 2022.

“Total Capitalization Value” means, with respect to any Person, the sum of
(i) the Property Capitalization Value for the Real Property Assets of such
Person (or attributable to such Person’s interest in unconsolidated Joint
Ventures or Subsidiaries), (ii) cash and Cash Equivalents, (iii) the aggregate
sums expended on the construction or redevelopment of improvements (including
land acquisition costs) with respect to properties on which construction or
redevelopment has commenced but has not yet been completed, (iv) undeveloped
land, valued, in accordance with GAAP, at the lower of cost and market value,
(v) such Person’s economic interest in Mortgage Notes, valued, in accordance
with GAAP, at the lower of cost and market value; provided that any Mortgage
Notes that are more than sixty (60) days past due, shall not be included in this
clause (v), (vi) investments in publicly traded securities, valued at such
Person’s book value determined in accordance with GAAP, (vii) investments in
non-publicly traded securities, valued at such Person’s book value determined in
accordance with GAAP and (viii) investments in non-Wholly Owned Subsidiaries and
unconsolidated Joint Ventures; provided that the calculation of Total
Capitalization Value shall be subject to the following limitations (each of
which, for clarity, shall be determined on a consolidated basis for the Borrower
and its Subsidiaries):

(c) the value of the interests described in clauses (iii) and (iv) in excess of
15% of Total Capitalization Value shall be excluded;

the value of the interests in Mortgage Notes described in clause (v) in excess
of 15% of Total Capitalization Value shall be excluded;

the value of the interests in Real Property Assets consisting of lessee ground
leasehold interests in excess of 15% of Total Capitalization Value shall be
excluded;

the value attributable to interests in publicly traded securities and
non-publicly traded securities described in clauses (vi) and (vii) in excess of
15% of Total Capitalization Value shall be excluded;

the value attributable to interests in non-Wholly Owned Subsidiaries and
unconsolidated Joint Ventures described in clause (viii) in excess of 15% of
Total Capitalization Value shall be excluded;

the aggregate investments of the types described in clauses (a) through (e)
above, to the extent not already excluded by such clauses, in excess of 25% of
Total Capitalization Value shall be excluded.

“Total Leverage Ratio” means the ratio of Total Indebtedness to Consolidated
Capitalization Value.

“Total Indebtedness” means, without duplication, all Indebtedness of the Company
and its Subsidiaries (excluding Included Swap Exposure to the extent that such
Included Swap Exposure does not exceed $10,000,000; provided that if such
Included Swap Exposure exceeds $10,000,000, the full amount of such Included
Swap Exposure shall be treated as Indebtedness for purposes of calculating Total
Indebtedness).

 

39



--------------------------------------------------------------------------------

“Total Secured Recourse Indebtedness” means Indebtedness that is (i) secured by
a Lien on any assets of the Company or any of its Subsidiaries and (ii) is not
Nonrecourse Indebtedness.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof, and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 or such later version thereof as may be in effect at the
time of issuance.

“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“US Treasury Security” means any marketable obligations which mature within
thirty (30) years after the relevant date of calculation with respect to any
such marketable obligations, issued by the United States Treasury Department.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

40



--------------------------------------------------------------------------------

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein.

 

41



--------------------------------------------------------------------------------

THE CREDITS

Commitments.

(i) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time in
dollars during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make a Term Loan (other than New Term Loans) to the Borrower
in dollars in a single Borrowing on the Effective Date in the principal amount
requested by the Borrower in accordance with Section 2.03 (not to exceed such
Lender’s Term Loan Commitment). The Term Loan Commitments of the Lenders to make
the Term Loans (other than the New Term Loan Commitments, which shall be
governed by Section 2.04) shall expire on the earlier of (a) the date specified
in Section 4.01 in the event that the conditions set forth in Section 4.01 are
not satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m. New
York City time on such date, or (b) the date of the Borrowings of Term Loans
(but immediately after giving effect to such Borrowings) (the “Term Loan
Commitment Expiry Date”). Any portion of the Term Loans that is repaid may not
be reborrowed.

Loans and Borrowings.

Each Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders with a Revolving Commitment ratably in accordance with
their respective Revolving Commitments. Each Term Loan shall be made as part of
a Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

Subject to Section 2.13, each Borrowing of any Class shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

42



--------------------------------------------------------------------------------

At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding, which may be increased by the
Administrative Agent in its sole discretion in connection with any Incremental
Commitments.

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

Requests for Borrowings. To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York Time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing (including any ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e)), not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, telecopy or electronic communication to
the Administrative Agent of a written Borrowing Request and signed by an
Authorized Officer of the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

the aggregate amount of the requested Borrowing, and whether such Borrowing is a
Revolving Borrowing or a Term Loan Borrowing;

the date of such Borrowing, which shall be a Business Day;

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

the location and account number to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one
(1) month. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have

 

43



--------------------------------------------------------------------------------

selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Incremental Facilities. On one or more occasions at any time after the Effective
Date, the Borrower may by written notice to the Administrative Agent elect to
request (A) an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Commitments”) and/or (B) the establishment of one
or more new term loan commitments (the “New Term Loan Commitments”, together
with the New Revolving Commitments, the “Incremental Commitments”), either as an
increase to the then existing Term Facility or as a new term loan tranche (a
“New Term Loan Tranche”), by up to an aggregate amount not to exceed
$250,000,000 for all Incremental Commitments. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that such
Incremental Commitments shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree). The Administrative Agent and/or its Affiliates shall use commercially
reasonable efforts, with the assistance of the Borrower, to arrange a syndicate
of Lenders or other Persons that are Eligible Assignees willing to hold the
requested Incremental Commitments; provided that (x) any Incremental Commitments
on any Increased Amount Date shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000, (y) any Lender approached
to provide all or a portion of the Incremental Commitments may elect or decline,
in its sole discretion, to provide an Incremental Commitment and if any Lender
so approached fails to respond, such Lender shall be deemed to have declined to
provide such Incremental Commitments, and (z) any Lender or other Person that is
an Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender”, as applicable) to whom any portion of such Incremental Commitment shall
be allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, each of the Issuing Banks (each
of which approvals shall not be unreasonably withheld or delayed), unless such
New Revolving Loan Lender or New Term Loan Lender is an existing Lender, an
Affiliate of an existing Lender or an Approved Fund.

Except as set forth in this Section 2.04, the terms and provisions of any New
Revolving Commitments shall be identical to the existing Revolving Commitments.
The terms and provisions of any New Term Loan Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a New Term
Loan Tranche shall be no earlier than the Term Loan Maturity Date and shall not
have a weighted average maturity earlier than the latest maturity date of the
existing Term Facility, (b) shall not be secured or guaranteed unless the
Obligations are ratably secured and guaranteed and (c) except as set forth in
this Section 2.04 (x) with respect to any New Term Loan that is not a New Term
Loan Tranche, otherwise be identical to the existing Term Loans (other than
arranger fees or other up-front fees) or reasonably acceptable to the
Administrative Agent and (y) with respect to any New Term Loan that is a New
Term Loan Tranche, be as agreed between the Borrower and the lenders providing
such New Term Loans (except as otherwise set forth in this Section 2.04).

 

44



--------------------------------------------------------------------------------

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and, in the case of a New Term Loan
Commitment, the borrowings and the use of proceeds thereof, (i) no Default or
Event of Default shall exist as of the effective date of such an increase and
after giving effect thereto and (ii) as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01, the Borrower would have been in pro forma compliance with the
financial covenants set forth in Section 6.12; (y) the representations and
warranties made or deemed made in any Loan Document shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the effective date of such Incremental
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Guarantor authorizing the Guaranty by such Guarantor of such Incremental
Commitments; (ii) if requested by the Administrative Agent, a customary opinion
of counsel to the Borrower and the Guarantors (which may be in substantially the
same form as delivered on the Effective Date and may be delivered by internal
counsel of the Borrower), and addressed to the Administrative Agent and the
Lenders, and (iii) if requested by any Lender, new notes executed by the
Borrower, payable to any new Lender, and replacement notes executed by the
Borrower, payable to any existing Lenders; provided that such Lender shall
promptly return any existing Notes held by such Lender to the Borrower (or, if
lost, destroyed or mutilated, if requested by the Borrower, a lost note
affidavit including a customary indemnity).

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by such existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (b) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment, and each
Loan made thereunder shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to its New
Revolving Commitment and all matters relating thereto.

 

45



--------------------------------------------------------------------------------

On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Lender, the respective interests in such
Revolving Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

The up-front fees payable to the New Revolving Loan Lenders and/or New Term Loan
Lenders shall be determined by the Borrower and the applicable New Revolving
Loan Lenders and/or New Term Loan Lenders.

The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as are consistent with this Section 2.04 and may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.

Letters of Credit.

General. Subject to the terms and conditions set forth herein, the Borrower may
request, as the applicant thereof, and each Issuing Bank agrees, subject to the
terms and conditions set forth in this Agreement, to issue, Letters of Credit
denominated in dollars for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period;
provided that the aggregate LC Exposure of all Issuing Banks shall not at any
time exceed the LC Sublimit; provided, further, that the aggregate LC Exposure
of any Issuing Bank (including any Affiliates thereof) shall not at any time
exceed the Individual Issuing Bank Sublimit; provided, further, that the
Borrower shall alternate the selection of the applicable Issuing Bank based on
the number and size of the Letters of Credit requested by the Borrower in order
for each Issuing Bank to be selected for the issuance of Letters of Credit on an
equivalent basis. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement (including, without limitation, any
inconsistency resulting from more burdensome covenants or events of default
contained therein) submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank

 

46



--------------------------------------------------------------------------------

relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and no Issuing Bank shall issue,
any Letter of Credit the proceeds of which would be made to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. Letters of Credit shall be issued in
minimum amounts of $100,000 (or such lesser amount agreed to by the applicable
Issuing Bank in its sole discretion).

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
(or transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the Issuing Bank which is being
requested to issue (or issued, in the case of an amendment, renewal or
extension) the Letter of Credit and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the amount of the LC Exposure of
such Issuing Bank shall not exceed the Individual Issuing Bank Sublimit and
(ii) the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments, excluding the Revolving Credit Exposure and Revolving Commitment of
any Lender that is not participating by operation of Section 2.21. The Borrower
shall pay any customary documentary and processing charges payable to the
applicable Issuing Bank in accordance with such Issuing Bank’s standard schedule
for such charges with respect to the issuance, amendment, cancellation,
negotiation or transfer of each Letter of Credit and each drawing made
thereunder.

Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank that issued such Letter of Credit to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one (1) year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one (1) year after
such renewal or extension) and (ii) the date that is thirty (30) days prior to
the Maturity Date of the Revolving Facility (unless fully cash collateralized in
a manner satisfactory to the Administrative Agent in compliance with the terms
and conditions of Section 2.05(j) and such Issuing Bank not less than thirty
(30) days prior to the then-current Maturity Date of the Revolving Facility);
provided that any Letter of Credit with a one (1)-year term may provide for the
automatic renewal

 

47



--------------------------------------------------------------------------------

thereof for additional one (1)-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above) so long as such Letter of
Credit permits such Issuing Bank to prevent any such extension at least once in
each twelve (12)-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice of non-renewal to the beneficiary
thereof not later than thirty (30) days prior to the then-applicable expiration
date of such Letter of Credit (the “Non-Extension Notice Date”). Once an
automatic renewal Letter of Credit has been issued, the other Revolving Lenders
shall be deemed to have authorized Issuing Bank that issued such Letter of
Credit to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date referred to in clause (ii) above; provided that
such Issuing Bank shall not permit any such extension if it has received written
notice on or before the day that is five (5) Business Days before the
Non-Extension Notice Date from any Lender or the Administrative Agent that a
Default or Event of Default has occurred and is continuing directing the Issuing
Bank not to permit such extension.

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issued such Letter of Credit or the
Lenders, but subject to Section 2.21(b)(xi), such Issuing Bank hereby grants to
each other Revolving Lender (in the case of the Letter of Credit), and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each such Revolving Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank that issued such Letter of Credit, such Lender’s applicable
Revolving Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

Reimbursement. If the Issuing Bank that issued a Letter of Credit shall make any
LC Disbursement in respect of such Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent such LC
Disbursement in dollars not later than 12:00 noon, New York time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount of such LC Disbursement and, to
the extent so financed, the

 

48



--------------------------------------------------------------------------------

Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender
(other than the Issuing Bank that issued such Letter of Credit) of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof. Promptly following
receipt of such notice, each such Revolving Lender shall pay to the
Administrative Agent its Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to
Revolving Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of such Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from such Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank that issued a Letter of Credit or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the Issuing Bank that issued a Letter of
Credit for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank that issued a Letter of Credit under
such Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank
that issued a Letter of Credit, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented

 

49



--------------------------------------------------------------------------------

under a Letter of Credit issued by such Issuing Bank comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank that
issued a Letter of Credit (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit issued by an Issuing Bank, such Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to the Borrower, and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the Issuing Bank that issued
such Letter of Credit or amendment thereto. The Borrower shall conclusively be
deemed to have waived any such claim against the Issuing Bank that issued such
Letter of Credit or amendment thereto and such Issuing Bank’s correspondents
unless such notice is given by the Borrower as aforesaid.

Disbursement Procedures. The Issuing Bank issuing a Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic communication) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

Interim Interest. If the Issuing Bank that issued a Letter of Credit shall make
any LC Disbursement under such Letter of Credit, then, unless the Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
reimbursement is due and payable, at the rate per annum then applicable to ABR
Revolving Loans and such interest shall be due and payable on the date when such
reimbursement is payable; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.

Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to

 

50



--------------------------------------------------------------------------------

Section 2.11(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to include such successor as well as the previous Issuing Bank, or to
such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Facility Lenders under the Revolving Facility (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposures
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to 102% of
the amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse an Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount
shall be returned to the Borrower (to the extent not applied as aforesaid)
within three (3) Business Days after all Events of Default have been cured or
waived.

Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed in writing by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights or remedies against the Borrower
shall be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order or practice that is required or permitted to be
applied to any Letter

 

51



--------------------------------------------------------------------------------

of Credit or this Agreement, including the law or any order of any jurisdiction
whether the applicable Issuing Bank or the applicable beneficiary is located,
the practice stated in the ISP or the UCP, as applicable, or in the decisions,
opinions, practice statements or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

Funding of Borrowings.

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds in the case of Loans, by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds (x) to an account of the
Borrower maintained with the Administrative Agent in New York City or such other
account as is designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank that issued the relevant Letter of
Credit.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Interest Elections.

Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

52



--------------------------------------------------------------------------------

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or irrevocable written notice
by hand delivery, telecopy or electronic communication to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by an Authorized Officer of the Borrower, in
each case, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer of the Borrower.

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein and subject to
the next sentence, at the end of such Interest Period such Borrowing shall be
converted to a Eurodollar Borrowing with an Interest Period of one

 

53



--------------------------------------------------------------------------------

(1) month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Facility Lenders under the applicable Facility, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing under such Facility may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Termination and Reduction of Commitments.

Unless previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date and (b) the Term Loan Commitments (other than New Term
Loan Commitments) shall terminate on the Term Loan Commitment Expiry Date as
provided in Section 2.01(b).

The Borrower may at any time terminate in full, or from time to time reduce, the
Commitments under a particular Facility; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least one
(1) Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof; provided that if any
Revolving Loan is to be terminated or reduced, the Borrower shall comply with
Section 2.10(c). Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided that if
such a notice of termination of the Revolving Commitments delivered by the
Borrower expressly states that such notice is conditioned upon the effectiveness
of other credit facilities or the closing of a specified transaction, such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments under a particular Facility shall be made ratably
among the Lenders in accordance with their respective Commitments under such
Facility.

Repayment of Loans; Evidence of Debt.

The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender, the then unpaid principal amount
of each Revolving Loan on the Revolving Maturity Date, and (ii) to the
Administrative Agent for the account of each Term Loan Lender, the then unpaid
principal amount of each Term Loan on the Term Loan Maturity Date.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

54



--------------------------------------------------------------------------------

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1 or Exhibit D-2
hereto, as applicable. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note(s) and
interest thereon shall at all times (including after assignment pursuant to
Section 9.05), unless such assignee elects not to receive a Note, in which case
such assignor shall return to the Borrower any Note issued to it, or in the case
of any loss, theft or destruction of any such Note, a lost note affidavit in
customary form, be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Upon request of
the Borrower, promptly following Payment in Full, each Lender shall return to
the Borrower any Note issued to it, or in the case of any loss, theft or
destruction of any such Note, a lost note affidavit in customary form.

Prepayment of Loans.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty, subject to prior
notice in accordance with paragraph (c) of this Section.

If at any time, the sum of the aggregate principal amount of the Revolving
Credit Exposures exceeds the aggregate Revolving Commitments, the Borrower shall
in each case within three (3) Business Days following the written demand of the
Administrative Agent therefor at the Borrower’s option repay Borrowings or cash
collateralize the LC Exposure in an account with the Administrative Agent
pursuant to Section 2.05(j), as applicable, in an aggregate principal amount
sufficient to cause the sum of the aggregate principal amount of the Revolving
Credit Exposures to be less than or equal to the aggregate Revolving
Commitments.

 

55



--------------------------------------------------------------------------------

The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic communication) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time on the date of prepayment (or such shorter times as the
Administrative Agent may agree in its sole discretion). Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type and Class as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the applicable Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and all amounts, if any, payable pursuant to Section 2.15. Any
portion of the Term Loan that is prepaid may not be reborrowed.

Fees.

From the Effective Date until the earlier of the Debt Rating Pricing Election
Date and the last day of the Availability Period, the Borrower agrees to pay to
the Administrative Agent, for the pro rata account of each Revolving Lender, a
commitment fee, computed at the Commitment Fee Rate on the average daily amount
of the Available Revolving Commitment of such Revolving Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of three hundred and sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

From and after the Debt Rating Pricing Election Date until the last day of the
Availability Period, the Borrower agrees to pay to the Administrative Agent, for
the pro rata account of each Revolving Lender, a facility fee, which shall
accrue at the Facility Fee Rate (as set forth in the definition of Applicable
Rate) on the daily amount of the Revolving Commitment of such Lender (whether
used or unused) during the period from and including the Debt Rating Pricing
Election Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Revolving Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided

 

56



--------------------------------------------------------------------------------

that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of three hundred and sixty (360) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to such Revolving
Lender’s participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank its standard fees with respect to the issuance,
amendment, renewal, cancellation, negotiation, transfer or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to each Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after written demand. All participation fees shall be computed on
the basis of a year of three hundred and sixty (360) days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Participation fees in respect of Letters of Credit shall be paid in
dollars.

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon by and
between the Borrower and the Administrative Agent.

The Borrower agrees to pay on the Effective Date to each of JPMorgan Chase Bank,
N.A., Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Effective Date)
(collectively, the “Joint Lead Arrangers”), for their own accounts, arrangement
fees payable in the amounts separately agreed upon by and among the Borrower and
the Joint Lead Arrangers.

The Borrower agrees to pay to the Administrative Agent on the Effective Date,
for the pro rata account of each Lender, an up-front fee, in an amount specified
in the Fee Letter.

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it pursuant to Section 2.11(c), or to the Joint Lead
Arrangers, in the case of fees payable to them pursuant to Section 2.11(e)) for
distribution, in the case of participation fees, to the applicable Lenders. Fees
paid shall not be refundable under any circumstances.

 

57



--------------------------------------------------------------------------------

Interest.

The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, two percent (2%) plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, two percent (2%) plus
the rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section.

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

All interest hereunder shall be computed on the basis of a year of three hundred
and sixty (360) days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate or the Federal Funds Effective Rate shall be computed on the basis of a
year of three hundred and sixty-five (365) days (or three hundred and sixty-six
(366) days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

 

58



--------------------------------------------------------------------------------

the Administrative Agent is advised by the Required Facility Lenders under a
particular Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing under
such Facility for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective and, unless repaid, such Borrowing
shall be made as an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing in dollars, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Class of Borrowings, then the other Class of Borrowings shall be
permitted.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 2.13(b) (but, in the case of the circumstances described in
clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis, and, in each case, until the Administrative Agent
notifies the Borrower and the Lenders that such circumstances no longer exist),
(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

59



--------------------------------------------------------------------------------

Increased Costs.

If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and

 

60



--------------------------------------------------------------------------------

shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. Notwithstanding the
foregoing, no Lender shall submit a claim for compensation under paragraph
(a) or (b) of this Section unless the making of such claim is consistent with
such Lender’s general practices under similar circumstances in respect of
similarly situated borrowers with credit agreements entitling it to make such
claims.

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred and seventy (270) days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred and seventy (270)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert into, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of (x) the operation of Section 2.04 or (y) a request by the Borrower pursuant
to Section 2.18, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (excluding any lost profit or loss of margin or
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the Adjusted LIBO Rate determined as of
the date of such event, for dollar deposits of a comparable amount and period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

61



--------------------------------------------------------------------------------

Taxes.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.16, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive

 

62



--------------------------------------------------------------------------------

absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

Status of Lenders. (ii) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the

 

63



--------------------------------------------------------------------------------

“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

if the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

64



--------------------------------------------------------------------------------

if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.16 (including by the payment
of additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund of any Taxes for or on behalf of, the indemnifying party or
any other Person.

 

65



--------------------------------------------------------------------------------

Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Defined Terms. For purposes of this Section 2.16, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (d) The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New
York City time on the date when due, in immediately available funds, without set
off or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made (i) dollars, and (ii) to the Administrative
Agent at its offices at 10 South Dearborn, Floor L2S, Chicago, IL, 60603, except
payments to be made directly to any Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans then held by the Term Loan Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Revolving Lenders.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the

 

66



--------------------------------------------------------------------------------

proportion received by any other Lender, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.17(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

 

67



--------------------------------------------------------------------------------

Mitigation Obligations; Replacement of Lenders.

If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

If (w) any Lender requests compensation under Section 2.14, or (x) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders,
each Lender affected thereby or Supermajority Lenders and with respect to which
Lenders constituting the Required Lenders have consented to such proposed
amendment, modification, waiver, termination or consent, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, and (iv) in the case of any such assignment resulting
from a Lender’s refusal to consent to a proposed amendment, modification,
waiver, termination or consent, the assignee shall approve the proposed
amendment, modification, waiver, termination or consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

68



--------------------------------------------------------------------------------

commitment fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that (i) such Defaulting Lender’s Commitments may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;

if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Percentages but only to the extent
that (x) the sum of all such non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02(a) and Section 4.02(b) are satisfied at such time;

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within five (5) days following notice by the
Administrative Agent cash collateralize for the benefit of each relevant Issuing
Bank only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding; provided that the Borrower shall be
permitted to make a Borrowing of Revolving Loans in order to post all or any
portion of such cash collateral;

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(c) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a), Section 2.11(b) and Section 2.11(c) shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Percentages; and

 

69



--------------------------------------------------------------------------------

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized.

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Lender
is a Defaulting Lender, such Issuing Bank shall not be required to issue, amend
or increase any Letter of Credit, unless such Issuing Bank shall have entered
into arrangements with the Borrower, satisfactory to such Issuing Bank in its
sole discretion, as the case may be, to defease all risk to it in respect of
such Lender.

In the event that the Administrative Agent, the Borrower, and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

Extension of Revolving Maturity Date. The Borrower shall have two (2) options
(which shall be binding on the Revolving Lenders), exercisable by written notice
to the Administrative Agent (which shall promptly notify each of the Lenders)
given no more than ninety (90) days nor less than thirty (30) days prior to the
then-current Revolving Maturity Date, in each case, to extend the Revolving
Maturity Date for a period of six (6) months. Upon delivery of such notice, the
Revolving Maturity Date shall be extended for six (6) months so long as the
following conditions are satisfied: (i) no Default or Event of Default has
occurred and is continuing as of the effective date of such extension and after
giving effect thereto; (ii) the representations and warranties made or deemed
made in any Loan Document shall be true and correct in all material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) as of the effective date of such extension except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) on and as of such earlier
date); (iii) if the Guaranty Release has not occurred, each Guarantor shall have
provided to the Administrative Agent an affirmation and consent to such
extension, in form and substance reasonably acceptable to the Administrative
Agent; (iv) the Borrower shall have paid an extension fee equal to 0.075% of the
aggregate amount of the then outstanding Revolving Commitments (to the
Administrative Agent for the ratable benefit of the Revolving Lenders); and
(v) the Borrower shall have paid all other outstanding fees, expenses and other
amounts which are due and payable pursuant to this Agreement.

 

70



--------------------------------------------------------------------------------

Amending and Extending Classes within the Facilities. (a) The Borrower may at
any time and from time to time request that all or any portion of the Term
Loans, the Revolving Loans or the Revolving Commitments (each, an “Existing Loan
Facility”) be modified to extend the scheduled Maturity Date(s) (or, in the case
of the Revolving Commitments, the Availability Period) with respect to all or a
portion of any principal amount of such Term Loans, Revolving Loans or Revolving
Commitments, as applicable, and to otherwise modify the terms of such Term
Loans, Revolving Loans or Revolving Commitments to the extent not prohibited in
this Section 2.21 or in Section 9.02(b) and to provide for other terms
consistent with this Section 2.21 (an “Extension”). Any such Term Loans or
Revolving Loans which have been so amended, being “Extended Loans”; any such
Revolving Commitments which have been so amended, being “Extended Revolving
Commitments”; any Term Loans or Revolving Loans that are not Extended Loans,
being “Non-Extended Loans”, any Revolving Commitments that are not Extended
Revolving Commitments, being “Non-Extended Revolving Commitments”. Any such
request shall be made on a pro rata basis and on the same terms to each
applicable Revolving Lender or Term Loan Lender that holds an interest in the
applicable Existing Loan Facility, and shall be subject to the terms and
conditions set forth in this Section 2.21.

(b) In order to make such request, the Borrower shall deliver a notice to the
Administrative Agent (and the Administrative Agent shall deliver a copy of such
notice to each of the Lenders under the applicable Existing Loan Facility) (an
“Extension Request”) setting forth the proposed date(s) to which the scheduled
Maturity Date(s) or the scheduled Availability Period(s), as applicable, with
respect to all or a portion of any principal amount of such Term Loans,
Revolving Loans or Revolving Commitments, as applicable, in the Existing Loan
Facility would be extended, and the proposed terms of the Extended Loans or
Extended Revolving Commitments to be established; provided that:

Each Extension shall become effective only with respect to the Loans and
Commitments of those Lenders that accept an Extension Request and only if the
Required Facility Lenders of the applicable Facility for which such Extension
has been requested have approved the applicable Extension Request;

No Extension Request with respect to the Revolving Facility may be delivered
unless the Borrower shall have first exercised and satisfied (as determined by
the Administrative Agent) all of the conditions precedent to the effectiveness
of all available extension options in respect of the Revolving Maturity Date
pursuant to, and in accordance with, Section 2.20;

None of the Maturity Dates of the Non-Extended Loans or Non-Extended Revolving
Commitments shall be extended, and none of the other terms of any of the
Non-Extended Loans or Non-Extended Revolving Commitments may be modified in
violation of the terms of this Agreement, as a result of such Extension;

The interest rate margins and unused commitment fees with respect to the
Extended Loans or Extended Revolving Commitments may be different than the
interest margins and unused commitment fees for the Term Loans, Revolving Loans
or Revolving Commitments, as applicable, of such Existing Loan Facility, and
extension fees may be paid to the Extending Lenders, in each case, to the extent
provided in the applicable Loan Extension Amendment;

 

71



--------------------------------------------------------------------------------

The Loan Extension Amendment may provide for amortization solely to the extent
that such amortization shall apply solely to any period after all of the
Non-Extended Loans have been paid in full and all of the Non-Extended Revolving
Commitments have been terminated;

The Loan Extension Amendment may provide for other covenants and other terms
(including additional mandatory prepayments) only to the extent that such terms
apply solely to any period after all of the Non-Extended Loans have been paid in
full and all of the Non-Extended Revolving Commitments have been terminated;

No Extended Loans that are Term Loans may be optionally prepaid prior to the
date on which all of the Non-Extended Loans that are Term Loans are repaid in
full unless such optional prepayment is accompanied by a pro rata optional
prepayment of the Non-Extended Loans that are Term Loans;

Such Extension shall not result in any extension of the date on which the
commitments of the Issuing Banks to provide Letters of Credit expires or the
date on which the Borrower is obligated to cash collateralize any Letters of
Credit that remain outstanding without the prior written consent of each
affected Issuing Bank;

The borrowing of Loans with respect to Revolving Commitments after the
applicable Extension shall continue to be made on a pro rata basis in accordance
with the respective Revolving Commitments of the Revolving Lenders, until the
termination date of the Non-Extended Revolving Commitments, and thereafter shall
be made on a pro rata basis in accordance with the respective Revolving
Commitments of the Revolving Lenders that have Extended Revolving Commitments,
until the termination date of the Extended Revolving Commitments;

Except for (A) payments of interest and fees at different rates on Extended
Revolving Commitments and Non-Extended Revolving Commitments (and related
Borrowings), and (B) repayments required upon the Maturity Date of the
Non-Extended Revolving Commitments, subject to Section 2.21(f), payments upon
the Loans after the applicable Extension date shall continue to be made and
applied on a pro rata basis and subject to the terms in Section 2.17;

All Letters of Credit shall continue to be participated after such Extension on
a pro rata basis by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments subject to the express terms
herein; provided that no Lender that has a Non-Extended Revolving Commitment
shall participate in the LC Exposure under any Letter of Credit that has an
expiration date beyond the maturity date of such Non-Extended Revolving
Commitment;

 

72



--------------------------------------------------------------------------------

The permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Commitments;

Assignments and participations of Extended Revolving Commitments and extended
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments and Revolving Loans; and

At no time shall there be Revolving Commitments hereunder (including Extended
Revolving Commitments and Non-Extended Revolving Commitments) which have more
than two (2) different maturity dates.

Any Extended Loans consisting of Term Loans or Revolving Loans and/or any
Extended Revolving Commitments resulting from any Loan Extension Amendment shall
be designated a separate Class of Term Loans or Revolving Loans, as applicable,
or Revolving Commitments, as the case may be, for all purposes of this
Agreement. The Maturity Date that is applicable to any Class of Non-Extended
Loan hereunder is referred to herein as the “Non-Extended Loan Maturity Date”
for such Class.

The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Loan
Facility are requested to respond. It shall be a condition precedent to the
effectiveness of any Extension that no Default or Event of Default shall exist
on the date of the Extension Request and on the date on which the Extension
becomes effective. No Extension Request is required to be in any minimum amount
or increment; provided that the Borrower may specify as a condition to
consummating any such Extension that a minimum amount (to be specified in the
applicable Extension Request) of Term Loans, Revolving Loans or Revolving
Commitments be extended or modified (subject to waiver by the Borrower in its
sole discretion). No Lender shall have any obligation to agree to have any of
its Term Loans, Revolving Loans or Revolving Commitments, as applicable, of any
Existing Loan Facility modified into Extended Loans or Extended Revolving
Commitments pursuant to any Extension Request. Any Lender (an “Extending
Lender”) wishing in its sole and individual discretion to have all or any
portion of its Term Loans, Revolving Loans or Revolving Commitments, as
applicable, under the Existing Loan Facility subject to such Extension Request
modified into Extended Loans or Extended Revolving Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Loans or
Revolving Commitments, as applicable, under the Existing Loan Facility which it
consents to be modified into Extended Loans or Extended Revolving Commitments.
In the event that the aggregate amount of Term Loans, Revolving Loans and
Revolving Commitments under the Existing Loan Facility subject to Extension
Elections delivered by Lenders exceeds the amount of Extended Loans or Extended
Revolving Commitments requested pursuant to the Extension Request, Term Loans,
Revolving Loans and Revolving Commitments subject to Extension Elections shall
be modified to Extended Loans or Extended Revolving Commitments on a pro rata
basis based on the amount of Term Loans, Revolving Loans and Revolving
Commitments, as applicable, included in such Extension Election.

 

73



--------------------------------------------------------------------------------

Each Class of Extended Loans and Extended Revolving Commitments shall be
established pursuant to an amendment (a “Loan Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
providing an Extended Loan or Extended Revolving Commitment thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender, except with respect to
amendments for which the consent of each Lender affected thereby, all Lenders or
the Required Lenders is required and have not been obtained) and which may
include such ministerial amendments to this Agreement as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower. Each Loan Extension Amendment shall be binding on the Lenders, the
other parties hereto and the Guarantors. In connection with any Loan Extension
Amendment, the Borrower shall deliver a reaffirmation of the Guaranty from each
Guarantor and such resolutions, certificates, opinions of counsel and other
documents in connection therewith as may be reasonably requested by the
Administrative Agent.

Notwithstanding any other provision of this Agreement, in the case any amendment
to or waiver of any of the terms of this Agreement would affect only the rights
or duties of a specific Class of Extended Loans or Non-Extended Loans or
Extended Revolving Commitments or Non-Extended Revolving Commitments, or would
adversely affects the rights of a specific Class of Extended Loans or
Non-Extended Loans or Extended Revolving Commitments or Non-Extended Revolving
Commitments in a manner that is different than such amendment or waiver would
affect any other specific Class of Extended Loans or Non-Extended Loans or
Extended Revolving Commitments or Non-Extended Revolving Commitments, then,
subject to the rights of each affected Lender with respect to any amendment or
waiver provided for in Section 9.02(b), such amendment or waiver shall not be
effective unless it shall have received the prior written approval of a majority
in interest of the Lenders holding more than fifty percent (50%) of the Term
Exposures or total Revolving Commitments of such specific Class of affected
Extended Loans, Non-Extended Loans, Extended Revolving Commitments or
Non-Extended Revolving Commitments (the approval, with respect to such Class, of
such portion of the applicable Lenders is referred to herein as the “Required
Class Approval”).

Notwithstanding any other provision of this Agreement, if the Borrower shall
fail to pay any portion of any principal on any Class of Non-Extended Loan on
the applicable Non-Extended Loan Maturity Date for such Class (such failure, a
“Class Maturity Default”), then (i) no forbearance with respect to such
Class Maturity Default may be granted, and no waiver of any Default or Event of
Default resulting from such Class Maturity Default may be granted, unless, in
each case, the Required Class Approval from the holders of interests in such
Class shall have been obtained, and (ii) during the continuance of any such
Class Maturity Default, unless all Loans, LC Disbursements and other Obligations
then outstanding shall have been declared due and payable or otherwise have
become due and payable, all sums received by the Administrative Agent or any
Lender in connection with any enforcement of any of the Loan Documents shall be
applied in the

 

74



--------------------------------------------------------------------------------

order of priority set forth in Article VII, except that no sums shall be payable
to the holders of any Class other than the Class with respect to which such
Class Maturity Default has occurred unless and until all amounts that are due
and payable to the holders of the Class with respect to which such
Class Maturity Default has occurred, and all amounts required to be retained by
the Administrative Agent on account of any portion of the Letters of Credit that
are outstanding that have been issued pursuant to the Class of Non-Extended
Revolving Commitments with respect to which such Class Maturity Default has
occurred, have been paid in full in cash.

REPRESENTATIONS AND WARRANTIES

The Borrower (and solely to the extent such representations and warranties
relate to the Company, the Company) represents and warrants to the Lenders that:

Organization; Powers. Each of the Company, the Borrower and their respective
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its properties and to carry on its business as now
conducted, except for the failure to be in good standing of any Subsidiary of
the Borrower that is not a Loan Party, where such failure could not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Effect and (b) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Authorization; Enforceability. The Transactions are within each Loan Party’s
corporate, partnership, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action. Each of this Agreement and the
other Loan Documents to which a Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter or any order, judgment or decree of any Governmental Authority,
by-laws or other organizational documents of the Company, the Borrower or any of
their respective Subsidiaries, (c) will not violate or result in a default under
any material indenture, loan agreement, credit agreement, promissory note,
letter of credit or other agreement binding upon the Company, the Borrower or
any of their respective Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company, the Borrower or any
of their respective Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company, the Borrower or any of their
Subsidiaries (other than Liens created under the Loan Documents).

 

75



--------------------------------------------------------------------------------

Financial Condition; No Material Adverse Change.

The Borrower has heretofore furnished to the Lenders the unaudited pro forma
consolidated balance sheet as of June 30, 2017 and unaudited pro forma
statements of income of the Company and its Subsidiaries as of and for the six
(6) months ended June 30, 2017 and for the fiscal year ended December 31, 2016,
certified by an Authorized Officer. Such financial statements present fairly, in
all material respects, the financial condition and results of operations of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with the requirements of the SEC, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

Since December 31, 2016, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect.

Properties.

Each of the Company, the Borrower and their respective Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including all Eligible Unencumbered Real Property
Assets), except for Permitted Encumbrances, Liens permitted by Section 6.02, or
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes. Each of the Real Property Assets included as Eligible Unencumbered
Real Property Asset for purposes of this Agreement satisfies the requirements
for an Eligible Unencumbered Real Property Asset set forth in the definition
thereof. As of the Effective Date, the Compliance Certificate delivered as of
such date sets forth a list of (i) each Eligible Unencumbered Real Property
Asset and whether such Eligible Unencumbered Real Property Asset is subject to a
Qualifying Ground Lease and (ii) any Mortgage Notes included in Eligible
Unencumbered Mortgage Note Value.

Each of the Company, the Borrower and their respective Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company, the Borrower and their respective Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Litigation and Environmental Matters.

There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company or
the Borrower, threatened in writing against the Company, the Borrower or any of
their respective Subsidiaries (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions. As of the date of this
Agreement, the Company, the Borrower and their respective Subsidiaries have no
material Contingent Obligations that are not disclosed in the financial
statements referred to in Section 3.04.

 

76



--------------------------------------------------------------------------------

Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, none of the
Company, the Borrower or any of their respective Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or knows of any basis for any
Environmental Liability.

With respect to any Eligible Unencumbered Real Property Asset, (i) there are in
effect all Environmental Approvals which are required to be obtained under all
Environmental Laws with respect to such Real Property Asset, except for such
Environmental Approvals the absence of which would not have a Material Adverse
Effect, (ii) the Company, the Borrower and each applicable Subsidiary is in
compliance (and will be in pro forma compliance) in all material respects with
the terms and conditions of all such Environmental Approvals, and with all other
Environmental Laws or any plan, order, decree, judgment, injunction, notice or
demand letter issued, entered or approved thereunder, except to the extent
failure to comply would not have a Material Adverse Effect.

Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, there are no
Environmental Claims or investigations pending or threatened by any Governmental
Authority with respect to any alleged failure by the Company, the Borrower or
any applicable Subsidiary or lessee to have any Environmental Approval required
in connection with the conduct of business on such Real Property Asset, or with
respect to any generation, treatment, storage, recycling, transportation,
Release or disposal of any Hazardous Material generated by the Company, the
Borrower or any applicable Subsidiary or any lessee on such Real Property Asset.

No Hazardous Material has been Released at any Real Property Asset to an extent
that, individually or in the aggregate with Releases in other Real Property
Assets, could reasonably be expected to have a Material Adverse Effect.

No PCB (in amounts or concentrations which exceed those set by applicable
Environmental Laws) is present at any Real Property Asset to an extent that,
individually or in the aggregate with PCB present in other Real Property Assets,
could reasonably be expected to have a Material Adverse Effect.

No friable asbestos is present at any Real Property Asset to an extent that,
individually or in the aggregate with friable asbestos present in other Real
Property Assets, could reasonably be expected to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

There are no underground storage tanks for Hazardous Material, active or
abandoned, at such Real Property Asset that could reasonably be expected to have
a Material Adverse Effect.

Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, no
Environmental Claims have been filed with a Governmental Authority with respect
to such Real Property Asset, and such Real Property Asset is not listed or
proposed for listing on the National Priority List promulgated pursuant to
CERCLA, on CERCLIS or on any similar state list of sites requiring investigation
or clean-up.

Compliance with Laws and Agreements. Each of the Company, the Borrower and their
respective Subsidiaries is in compliance (and, after giving effect to the
Transactions, will be in pro forma compliance) with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. On the Effective
Date, both before and after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing or would result from the
consummation of the Transactions.

Investment Company Status. None of the Company, the Borrower or any of their
respective Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Taxes. Each of the Company, the Borrower and their respective Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

ERISA. As of the Effective Date, none of the Company, the Borrower or any of
their respective Subsidiaries or any of their respective ERISA Affiliates
(i) maintains, contributes to or has any obligation with respect to, or during
the preceding five (5) plan years has maintained, contributed to or had any
obligation with respect to, any Plan or (ii) has any liability to the PBGC, the
Internal Revenue Service or any trust established under Title IV of ERISA with
respect to any Plan. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Disclosure. All written information of a factual nature other than projections,
other forward-looking information and information of a general economic or
industry specific nature provided by the Company and the Borrower to the
Administrative Agent or any Lender, when taken as a whole, is complete and
correct in all material respects under the circumstances under

 

78



--------------------------------------------------------------------------------

which they are furnished. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other information
of a factual nature furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished), when taken as a whole, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each of the Company and the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood and agreed that actual results
may vary materially from the projections).

Anti-Corruption Laws and Sanctions. Each of the Company, the Borrower and their
respective Subsidiaries has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Company, the
Borrower, their respective Subsidiaries and their respective officers and
employees and to the knowledge of the Company or the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Company, the Borrower or any of their
respective Subsidiaries being designated as a Sanctioned Person. None of (a) the
Company, the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, the Borrower, any
agent of the Company or the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

Federal Reserve Board Regulations; Use of Proceeds. None of the Company or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purposes of “purchasing”
or “carrying” any “Margin Stock” within the respective meanings of such term
under regulation U of the Board. No part of the proceeds of the Loans will be
used for “purchasing” or “carrying” “Margin Stock” or to extend credit to others
for the purpose of purchasing or carrying Margin Stock as so defined or for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, Regulations T, U and X of the Board). None of the proceeds
of any of the Loans has been or will be used for, and no Letter of Credit has
been or will be issued to support, any purpose not expressly permitted pursuant
to Section 5.08.

Subsidiaries. As of the Effective Date, (a) Schedule 3.14 (x) sets forth the
name and jurisdiction of incorporation or organization of each Subsidiary and
each Joint Venture of each of the Company, the Borrower and their respective
Subsidiaries, (y) specifies which such Subsidiaries are Material Subsidiaries,
and (z) describes in detail the nature, amount and ownership of all of the
issued and outstanding Equity Interests of such Subsidiary and (b) except as
disclosed on Schedule 3.14, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests owned by the Company, the Borrower or any of
their respective Subsidiaries, in any Subsidiary or Joint Venture.

 

79



--------------------------------------------------------------------------------

Solvency. The Loan Parties, taken as a whole, are, and after giving effect to
the incurrence of all Loans and Obligations being incurred in connection
herewith will be, Solvent.

REIT Status. The Company (i) will elect to be treated as a REIT and will operate
in a manner to qualify as a REIT and (ii) to the extent that the Company is a
REIT, it has not revoked its election to be a REIT.

Insurance. The Company, the Borrower and their respective Subsidiaries (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, except for ordinary wear and tear and casualty and
condemnation events that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (b) maintain (either
directly or indirectly by causing its tenants to maintain), with financially
sound and reputable insurance companies (or through self-insurance provisions),
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

Intellectual Property. Each of the Company, the Borrower and their respective
Subsidiaries has the right to use all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that are necessary for the conduct of its business and
operations, without any conflict with the rights of others, except to the extent
the lack of any such right could not reasonably be expected to result in a
Material Adverse Effect. There is no violation by any Person of any right of the
Company, the Borrower or any of their respective Subsidiaries with respect to
any license, patent, copyright, service mark, trademark, trade name or other
right used by the Company, the Borrower or any of their respective Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.

Labor Matters. As of the Effective Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Company, the
Borrower or any of their respective Subsidiaries. There are no strikes,
lockouts, slowdowns or other material labor disputes against the Company or the
Borrower pending or, to the knowledge of the Company or the Borrower,
threatened, in each case that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of each of the Company, the Borrower and any
of their respective Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Company, the Borrower and
any of their respective Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Company, the Borrower or such Subsidiary to the extent required
by GAAP, except to the extent such failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

CONDITIONS

Effective Date. The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

The Administrative Agent (or its counsel) shall have received from each party
thereto either (i) a counterpart of this Agreement, the Guaranty and the Notes
(if requested pursuant to Section 2.09(e) hereof) or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic communication of a signed signature page of this
Agreement, the Guaranty or such Notes) that such party has signed a counterpart
of this Agreement, the Guaranty or such Notes.

The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Company, the Borrower and the
other Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters relating to the Borrower, this
Agreement or the other Loan Documents as the Administrative Agent shall
reasonably request. Each of the Company and the Borrower hereby requests such
counsel to deliver such opinion.

The Administrative Agent shall have received the following items from the
Borrower:

Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;

Copies of the formation and other organizational documents of each Loan Party,
certified by an officer of such Loan Party, together with all amendments
thereto, which shall be in form and substance acceptable to the Administrative
Agent;

Incumbency certificates, executed by officers of each Loan Party, which shall
identify by name and title and bear the signature of the Persons authorized to
sign the Loan Documents on behalf of such Loan Party (and to make borrowings and
request other extensions of credit hereunder on behalf of the Borrower, in the
case of the Borrower), upon which certificate the Administrative Agent, the
Issuing Banks and the Lenders shall be entitled to rely until informed of any
change in writing by the Borrower;

Copies, certified by a Secretary or an Assistant Secretary of each Loan Party of
the resolutions (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for the Administrative Agent) authorizing the Transactions,
with respect to the Borrower, and the execution, delivery and performance of the
Loan Documents to be executed and delivered by the other Loan Parties;

 

81



--------------------------------------------------------------------------------

Compliance Certificate in form and substance acceptable to the Administrative
Agent, executed by a Financial Officer of the Borrower, demonstrating pro forma
compliance with the financial covenants set forth in Section 6.12 on a pro-forma
basis as of the Effective Date based on the financial statements for the six
month period ended June 30, 2017 and after giving effect to the Transactions
(assuming a borrowing of all amounts intended to be borrowed on the Effective
Date);

A certificate, dated the Effective Date and signed by an Authorized Officer of
the Borrower, confirming (1) compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, (2) that all authorizations or approvals
of any Governmental Authority and approvals or consents of any other Person
required to be obtained by any Loan Party in connection with the execution,
delivery and performance of the Loan Documents, shall have been obtained and are
in full force and effect, (3) that all authorizations or approvals of any
Governmental Authority required to be obtained by the Company, the Borrower or
their respective Subsidiaries in connection with the conduct by the Company, the
Borrower and their respective Subsidiaries of its business in compliance with
the Loan Documents have been obtained and are in full force and effect,
(4) since the date of the financial statements for the fiscal year ended
December 31, 2016, there shall have occurred no Material Adverse Effect,
(5) there are no actions, suits, investigations or proceedings by or before any
Governmental Authority or arbitrator pending or, to Company’s or the Borrower’s
knowledge, threatened in writing by or against the Company, the Borrower or any
Guarantor that are (y) related to the Facilities or (z) that could reasonably be
expected to have a Material Adverse Effect, (6) after giving pro forma effect to
the Borrowings on the Effective Date and the use of proceeds thereof, no Default
or Event of Default shall exist, and (7) the representations and warranties made
or deemed made in any Loan Document shall be true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on the effective date of such Borrowing except
to the extent that such representations and warranties expressly relate solely
to an earlier date in which case such representations and warranties shall have
been true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) (on and as of such
earlier date);

A certificate, dated the Effective Date and signed by a Financial Officer of the
Borrower, certifying that the Loan Parties, taken as a whole, as of the
Effective Date and after giving pro forma effect to the incurrence of all Loans
and Obligations being incurred in connection herewith will be, Solvent.

 

82



--------------------------------------------------------------------------------

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least one (1) Business Day prior the date hereof, reimbursement or payment of
all reasonable and documented out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

The Administrative Agent, the Lenders and the Issuing Banks shall have received
all documentation and other information about the Loan Parties as shall have
been reasonably requested by the Administrative Agent or such Lender that it
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act to the extent such information is
reasonably requested in writing at least two (2) Business Days prior to the date
hereof.

The Administrative Agent shall notify the Borrower, the Issuing Banks and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

Each Credit Event. The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

The representations and warranties of each of the Company and the Borrower set
forth in this Agreement shall be true and correct in all material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) as of the date of such Borrowing except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date).

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

The Borrower shall have requested a Borrowing in accordance with Section 2.03,
and/or requested the issuance of a Letter of Credit in accordance with
Section 2.05(b) (as applicable).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each of
the Company and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

AFFIRMATIVE COVENANTS

Until Payment in Full, the Borrower (and with respect to Section 5.03(b), the
Company) covenants and agrees with the Lenders that:

 

83



--------------------------------------------------------------------------------

Financial Statements; Ratings Change and Other Information. The Borrower will
furnish to the Administrative Agent:

within ninety (90) days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity, and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and certified by a Financial Officer of the Borrower;

within ninety (90) days after the end of each fiscal year of the Company, one
(1)-year projected consolidated balance sheet, income statement, statements of
cash flows and sources and uses and covenant compliance projections of the
Company and its Subsidiaries commencing from the end of such fiscal year;

within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated balance
sheet and related unaudited statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

concurrently with any delivery of financial statements under clause (a) or (c)
above, a Compliance Certificate signed by a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) certifying (and setting forth reasonably
detailed calculations demonstrating) compliance with Section 6.12, together with
reports on newly acquired Eligible Unencumbered Real Property Assets, including
a listing thereof and their Net Operating Income and acquisition cost, any
updates to Schedule 3.14 and financial reporting to support the financial
covenant calculations (including that the applicable Real Property Asset
satisfies the eligibility criteria set forth in the definition of “Eligible
Unencumbered Real Property Asset”), (iii) specifying each (if any) sale,
encumbrance with a Lien to secure Indebtedness or other transfer occurring
during the most recently ended fiscal quarter of any Eligible Unencumbered Real
Property Asset, (iv) in the case of the inclusion of any new Mortgage Note in
the computation of Eligible Unencumbered Mortgage Note Value, the Borrower shall
include an updated description of all Mortgage Notes included in the computation
of Eligible Unencumbered Mortgage Note Value, and (v) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 that

 

84



--------------------------------------------------------------------------------

affects the Borrower and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate (it
being understood that the Real Property Assets or Mortgage Notes acquired during
the compliance reporting period that comply with the eligibility requirements
for Eligible Unencumbered Real Property Assets or Eligible Unencumbered Mortgage
Note Value, as applicable, as of the date of the Compliance Certificate shall be
included in the calculation of financial covenants set forth in Section 6.12);

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company, the
Borrower or any of their respective Subsidiaries with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(e) that are either (x) filed with
any securities exchange or with the SEC or any governmental or private
regulatory authority and publicly available or (y) available to the public on
the Company’s web site shall be deemed delivered to the Administrative Agent
hereunder; and

promptly following any request therefor, such other additional data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Company, the Borrower or any of their respective
Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that in no
event shall the Company or the Borrower be required to disclose information
(x) to the extent that such disclosure to the Administrative Agent or such
Lender violates any bona fide contractual confidentiality obligations by which
it is bound, so long as (i) such obligations were not entered into in
contemplation of this Agreement or any of the other Transactions and (ii) such
obligations are owed by it to a third party, or (y) as to which it has been
advised by counsel that the provision of such information to the Administrative
Agent or such Lender would give rise to a waiver of attorney-client privilege.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on an
Electronic System and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of an Electronic System designated “Public Investor;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion or an Electronic System not designated “Public
Investor.”

 

85



--------------------------------------------------------------------------------

Notices of Material Events. The Borrower will furnish to the Administrative
Agent prompt written notice of the following upon a Responsible Officer becoming
aware of the same:

the occurrence of any Default;

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party that
(x) individually or in the aggregate with all other actions, suits or
proceedings, could reasonably be expected to result in a Material Adverse
Effect, (y) could reasonably be expected to result in liability in excess of
$5,000,000 or (z) is related to, or reasonably could be expected to affect, any
of the Loan Documents;

the occurrence of any ERISA Event that, alone or together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company, the Borrower and their respective Subsidiaries in an aggregate
amount exceeding $1,000,000;

any material change in any accounting or financial reporting practices of the
Company, the Borrower or any of their respective Subsidiaries; and

any other development that, individually or in the aggregate with all other
developments, results in, or could reasonably be expected to result in, a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Authorized Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Existence; REIT Status; Conduct of Business; Compliance with Leases and Other
Material Contracts.

The Borrower will, and will cause the Company and each of their respective
Subsidiaries to, (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (A) its legal existence in its
jurisdiction of organization and (B) its rights, licenses, permits, privileges
and franchises, and (ii) perform and/or comply with all of its contractual
obligations under its material contracts and leases (other than in the case of
Indebtedness, for the purposes of the covenant in this paragraph (a), if such
failure to perform and/or comply with any material contract (other than this
Agreement) or lease would not be an Event of Default under clause (f) or (g) of
Article VII), except in each case (other than the maintenance of the legal
existence of the Company or the Borrower) where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

86



--------------------------------------------------------------------------------

The Company will maintain its REIT status under the Code.

Payment of Obligations. The Borrower will, and will cause the Company and each
of their respective Subsidiaries to, pay timely all of its obligations,
including Tax liabilities (other than in the case of Indebtedness, for the
purposes of the covenant in this Section 5.04, if such failure to perform and/or
comply with any such obligations (other than any Obligation) would not be an
Event of Default under clause (f) or (g) of Article VII), that, if not paid,
could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Maintenance of Properties; Insurance. The Borrower will, and will cause the
Company and each of their respective Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, except for ordinary wear and tear and casualty and condemnation
events that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, and (b) maintain (either directly or
indirectly by causing its tenants to maintain), with financially sound and
reputable insurance companies (or through self-insurance provisions), insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

Books and Records; Inspection Rights. The Borrower will, and will cause the
Company and each of their respective Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause the Company and each of their respective
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all during normal business hours and as often as reasonably
requested, in each case, at the cost and expense of the Borrower; provided that,
in the absence of an Event of Default that is continuing, not more than one
visit and inspection per calendar year shall be at the cost and expense of the
Borrower.

Compliance with Laws. The Borrower will, and will cause the Company and each of
their respective Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will, and will cause the Company and each of their
respective Subsidiaries to, comply with, and to maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, the
Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with, Anti-Corruption Laws and applicable
Sanctions.

 

87



--------------------------------------------------------------------------------

Use of Proceeds and Letters of Credit. The proceeds of the Loans will be used
only for, and the Letters of Credit will be issued only to support, general
corporate purposes of the Borrower and its Subsidiaries, including funding
working capital and capital expenditures and financing acquisitions of
properties and repayment of other Indebtedness. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including regulations T, U
and X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower and the Company shall not use, and shall procure that their respective
Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Accuracy of Information. The Borrower will, and will cause the Company to,
ensure that all written information of a factual nature other than the
projections, other forward-looking information and information of a general
economic or industry specific nature, furnished to the Administrative Agent or
the Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder, when taken as a whole, is complete and correct in
all material respects under the circumstances under which they were provided,
and the furnishing of such information shall be deemed to be a representation
and warranty by the Company and the Borrower on the date thereof as to the
matters specified in this Section 5.09.

NEGATIVE COVENANTS

Until the Payment in Full, the Borrower (and with respect to Sections 6.04, 6.06
and 6.13, the Company) covenants and agrees with the Lenders that:

Indebtedness. The Borrower will not, and will not permit the Company or any of
their respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

Indebtedness under the Loan Documents;

Indebtedness solely between or among any of the following Persons: the Borrower,
Kerrow and any of their respective Subsidiaries;

Indebtedness of the Borrower, Kerrow and any of their respective Subsidiaries in
respect of customary cash management obligations, netting services, automatic
clearing house arrangements, overdraft protections and similar arrangements, in
each case in connection with deposit accounts incurred in the ordinary course;

 

88



--------------------------------------------------------------------------------

any obligations (contingent or otherwise) of the Borrower, Kerrow and any of
their respective Subsidiaries existing or arising under any Swap Agreement
permitted pursuant to Section 6.05;

other Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries (including any Permitted Separately Financed Subsidiary Debt) that
will not cause a breach of the financial covenants set forth in Section 6.12
(calculated on a pro forma basis) or otherwise cause a Default or Event of
Default; provided that in the case of any Unsecured Indebtedness incurred by the
Borrower, Kerrow or any of their respective Subsidiaries in reliance on this
Section 6.01(e) (other than any Permitted Separately Financed Subsidiary Debt)
that is guaranteed by any Subsidiary or a Parent Company (after the Guaranty
Release), such Subsidiary or Parent Company, as applicable, shall guarantee the
Obligations;

Indebtedness outstanding on the Effective Date under the Note Purchase Agreement
and any refinancings, extensions, renewals and replacements thereof; provided
that such refinancing, extension, renewal or replacement (i) shall not increase
the outstanding principal amount of such Indebtedness (except by the amount of
any accrued and unpaid interest thereon and an amount equal to the aggregate
fees and expenses incurred by the Borrower and its Subsidiaries in connection
with such refinancing, extension, renewal or modification (including prepayment
premiums or penalties paid in connection therewith)); (ii) shall not contain any
new requirement to give any guarantee unless such Indebtedness was guaranteed by
any Subsidiary or a Parent Company (after the Guaranty Release), and such
Subsidiary or Parent Company, as applicable, guarantees the Obligations, and
(iii) after giving effect to such extension, renewal or replacement, no Default
or Event of Default shall have occurred as a result thereof; and

other Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries in an aggregate principal amount at any time outstanding not in
excess of $1,000,000.

The Borrower will, and will cause the Company and each of their respective
Subsidiaries to, cause all intercompany Indebtedness issued by the Borrower or
any other Loan Party to be contractually subordinated in right of payment to the
Facilities on terms reasonably acceptable to the Administrative Agent.

Liens. The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

Liens pursuant to any Loan Documents;

Permitted Encumbrances;

Liens securing Permitted Separately Financed Subsidiary Debt; provided that in
the case of any Permitted Separately Financed Subsidiary Debt, (i) such Lien
will only be on the assets of the Separately Financed Subsidiary (or group of
Separately Financed Subsidiaries) incurring such Permitted Separately Financed
Subsidiary Debt and the Equity Interests issued by such

 

89



--------------------------------------------------------------------------------

Separately Financed Subsidiary (or group of Separately Financed Subsidiaries)
and (ii) the only assets of the Separately Financed Subsidiary (or group of
Separately Financed Subsidiaries) incurring such Permitted Separately Financed
Subsidiary Debt shall be the Real Property Asset(s) which are being financed by
such Permitted Separately Financed Subsidiary Debt and any income or other
assets reasonably related thereto or derived therefrom;

Liens on cash and Cash Equivalents of the Borrower, Kerrow or any of their
respective Subsidiaries securing obligations under Swap Agreements permitted by
this Agreement;

Liens securing Indebtedness incurred by the Borrower, Kerrow or any of their
respective Subsidiaries in reliance on Section 6.01(e); provided that such
Indebtedness shall not be secured by Eligible Unencumbered Real Property Assets;
and

other customary Liens arising in the ordinary course of business on assets of
the Borrower, Kerrow and their respective Subsidiaries; provided that such Liens
(i) are not on any Eligible Unencumbered Real Property Asset, (ii) have not had
and could not reasonably be expect to individually or in the aggregate, result
in a Material Adverse Effect, (iii) have not resulted in and could not
reasonably be expected to result, individually or in the aggregate, in a Default
or an Event of Default and (iv) do not secure any Indebtedness.

Fundamental Changes; Changes in Business; Asset Sales.

The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (including all or
substantially all of the Equity Interests in any of their respective
Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default exists at the time
of such transaction or would result therefrom (i) any Person (other than the
Company or any other Parent Company) may merge into the Borrower in a
transaction in which the Borrower is the surviving entity, (ii) any Subsidiary
of the Borrower may merge into any other Subsidiary of the Borrower or any other
Person; provided that, (A) if such merger involves a Guarantor, the surviving
entity shall be a Guarantor or shall become a Guarantor upon the consummation of
such merger and (B) in the case of a merger with a Person who is not the
Borrower or a Subsidiary of the Borrower, the conditions in Section 6.03(c)
shall be satisfied as a condition thereto if the Borrower or Subsidiary of the
Borrower is not the surviving entity, (iii) any Subsidiary of the Borrower or
the Company who is not a Material Subsidiary or the Borrower may dissolve,
liquidate or wind up its affairs at any time; provided that such dissolution,
liquidation or winding up, as applicable, would not reasonably be expected to
have a Material Adverse Effect and (iv) the Borrower and its Subsidiaries may
make dispositions permitted by Section 6.03(c).

The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company, the Borrower and their
respective Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto or reasonable extensions thereof.

 

90



--------------------------------------------------------------------------------

The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, sell, encumber, transfer or otherwise dispose of any
or all of their assets, except (to the extent not otherwise prohibited by this
Agreement or any other Loan Document):

dispositions of cash and Cash Equivalents in connection with any transactions
not otherwise prohibited by the Loan Documents;

other dispositions by the Borrower, Kerrow and their respective Subsidiaries;
provided that (x) after giving effect thereto, the Borrower is in pro forma
compliance with each of the financial covenants set forth in this Agreement
(including the financial covenants under Section 6.12) and (y) no Default or
Event of Default exists at the time of such disposition or would result
therefrom; and

Liens permitted pursuant to Section 6.02.

The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, amend, repeal or otherwise modify (x) any
organizational documents of any of the foregoing that could reasonably be
expected to impair the rights of any Credit Party or otherwise have a Material
Adverse Effect, or (b) any accounting policies or reporting policies (other than
those changes required by the Financial Accounting Standards Board, the SEC or
other Governmental Authority that is an applicable regulatory body).

Passive Holding Company. At all times from and after the date of the Guaranty
Release, the Company will not, and will cause each other Parent Company not to,
conduct, transact or otherwise engage in any active trade or business or
operations or incur any Indebtedness or other liability other than through the
Borrower and, in the case of the Company, Kerrow, and the Company will not, and
will cause each of the other Parent Companies not to own any assets other than
the Equity Interests of the Borrower or any other Parent Company (other than the
Company), and, in the case of the Company, Kerrow, and the Company will not
permit Kerrow or any Subsidiary thereof to own any Equity Interests of the
Borrower or any of its Subsidiaries; provided that the foregoing will not
prohibit the Company or any other Parent Company from the following: (a) the
maintenance of its legal existence and, solely in the case of the Company, its
status as a public company and a REIT (including the ability to incur reasonable
fees, costs, expenses and other liabilities relating to such maintenance), (b)
obligations incidental to its legal existence, and, solely in the case of the
Company, its status as a public company and a REIT, and other obligations that
are limited to (i) obligations under the Loan Documents to which it is a party
or with respect to the Facilities and (ii) any obligations similar to those of
its obligations, as applicable, under the Loan Documents to which it is a party
(including for so long as the Guaranty remains in effect, the Guaranty), the
Note Purchase Agreement and arising under Indebtedness incurred by the Borrower,
Kerrow or any of their respective Subsidiaries in reliance on Section 6.01(e),
where such similar obligations (A) are not more burdensome to the Company or any
other Parent Company in any material respect than the obligations of the Company
or such other Parent

 

91



--------------------------------------------------------------------------------

Company set forth in the Loan Documents and are non-recourse to the Company and
the other Parent Companies in a manner substantially similar to, or not more
burdensome than, the provisions set forth in Section 9.04 hereof, including in
its or their respective capacities as general partners or equity holders of any
of their respective Subsidiaries (in each case, as reasonably determined by the
Borrower or, if requested by the Borrower, as approved by the Administrative
Agent), (B) could not reasonably be expected to have material and adverse effect
on the rights or remedies of any of the Credit Parties, and (C) do not require
the Company or any other Parent Company to, and will not result in the grant by
the Company or any other Parent Company of any guaranty of (except as permitted
pursuant to the immediately preceding clause (B)), or any pledge or grant of
security interest or the imposition of any Lien on any assets of the Company or
any other Parent Company to secure, payment or performance of any such
obligations and (iii) any obligations in respect of Permitted Separately
Financed Subsidiary Debt that are limited to Nonrecourse Indebtedness
Exceptions, (c) any offering of its common stock or any mandatorily redeemable
preferred stock or any other equity or equity-linked security, so long as all
proceeds thereof are promptly contributed downstream to the Borrower, (d) the
making of contributions to (or other equity investments in) the Borrower, any
other Parent Company (other than the Company) and, in the case of the Company,
Kerrow; provided that, in the case of any such contributions to or investments
in such other Parent Company, all such contributions and proceeds of such
investments promptly are contributed by each applicable Parent Company
downstream to the Borrower, (e) participating in tax, accounting and other
administrative and fiduciary matters as a parent of the consolidated group (in
the case of the Company) or as a direct or indirect owner of the Borrower, in
each case, in accordance with the terms of the Loan Documents to which it is a
party, (f) holding any cash or Cash Equivalents (including cash and Cash
Equivalents received in connection with Restricted Payments) and of any other
assets on a temporary basis that are in the process of being transferred through
the Company or any Parent Company as part of a permitted Restricted Payment or a
downstream contribution, directly or indirectly through any Parent Company, to
the Borrower and, in the case of the Company, Kerrow, (g) providing customary
compensation, indemnification and insurance coverage to officers and directors,
or (h) activities incidental to the businesses or activities described above and
incurred in the ordinary course of business. The obligations described in this
Section 6.04 with respect to Kerrow shall cease to apply if at any time Kerrow
becomes a Subsidiary of the Borrower.

Swap Agreements. The Borrower will not, and will not permit the Company or any
of their respective Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company, the Borrower or any of
their respective Subsidiaries, and (b) non-speculative Swap Agreements entered
into with a Hedge Bank, to hedge or mitigate risks to which the Company, the
Borrower or any of their respective Subsidiaries has actual or anticipated
exposure (other than those in respect of Equity Interests of the Company, the
Borrower or any of their respective Subsidiaries).

 

92



--------------------------------------------------------------------------------

Restricted Payments. Each of the Company and the Borrower will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, make any
Restricted Payment, except that:

so long as no Event of Default of the type contemplated by any of clauses (a),
(b), (h), (i) or (j) of Article VII has occurred and is continuing or would
result after giving pro forma effect to such Restricted Payment, (i) the Company
may make Restricted Payments for any taxable year of the Company in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to maintain the REIT status of the Company for U.S. federal
income tax purposes and (ii) the Subsidiaries of the Company may make Restricted
Payments directly or indirectly to the Company so that the Company may make the
Restricted Payments in clause (i);

so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Company may make Restricted Payments not in excess of 95% of Funds From
Operations in the aggregate for any four (4) consecutive fiscal quarter period
and the Subsidiaries of the Company may make Restricted Payments directly or
indirectly to the Company so that the Company may make such Restricted Payments;

so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Borrower, the Company and their respective Subsidiaries may make one or more
repurchases, retirements or other acquisitions or retirements for value of
Equity Interests of the Borrower or the Company in an aggregate amount following
the Effective Date not to exceed $150,000,000, so long as, after giving effect
to such Restricted Payment on a pro forma basis, the Borrower shall have
(1) unrestricted cash balances and (2) availability in (dollars) to make a
Borrowing of Revolving Loans, totaling in the aggregate, not less than
$100,000,000;

so long as no Event of Default has occurred and is continuing or would result
after giving pro forma effect to such Restricted Payment, (i) the Company may
make Restricted Payments for any taxable year of the Company in the form of
distributions to its shareholders with respect to such taxable year to the
extent necessary to (A) avoid the imposition of U.S. federal income taxes or
state level entity or income taxes and (B) avoid the imposition of the excise
tax described by Section 4981 of the Code on the Company, and (ii) the
Subsidiaries of the Company may make Restricted Payments directly or indirectly
to the Company so that the Company may make the Restricted Payments in clause
(i);

the Company may declare and make dividend payments or other distributions
payable solely in its common stock and the Borrower may declare and make
dividend payments or other distributions payable solely in its limited
partnership interests;

each Subsidiary of the Borrower may make Restricted Payments to the Borrower and
any other Subsidiary (ratably to the holders of the Equity Interests of such
Subsidiary);

 

93



--------------------------------------------------------------------------------

so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, (i) each
Subsidiary of the Borrower may make Restricted Payments to (x) any other
Subsidiary of the Borrower and (y) any other Person that owns a direct Equity
Interest in such Subsidiary so long as such Restricted Payment is made to such
other Persons ratably in accordance with their Equity Interests of the same
class or series therein and (ii) each Subsidiary of Kerrow may make Restricted
Payments to (x) any other Subsidiary of Kerrow and (y) any other Person that
owns a direct Equity Interest in such Subsidiary so long as such Restricted
Payment is made to such other Persons ratably in accordance with their Equity
Interests of the same class or series therein;

the Borrower, the Company and their respective Subsidiaries may make
distributions to the extent required to fund administrative and operating
expenses of the Parent Companies and Kerrow incurred in the ordinary course of
business or to the extent attributable to any activity of or with respect to the
Parent Companies or Kerrow that is not otherwise prohibited by this Agreement;
and

so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or any
other Subsidiary of the Borrower so that the Borrower or any such Subsidiary may
acquire the Equity Interests held by any minority shareholder in any direct or
indirect Joint Venture of the Borrower or direct or indirect Subsidiary of the
Borrower that is not a Wholly-Owned Subsidiary.

Transactions with Affiliates. The Borrower will not, and will not permit the
Company or any of their respective Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) any transactions among the Company, the Borrower
and their Subsidiaries (including an entity that becomes a Subsidiary as a
result of such transaction) which is not otherwise prohibited by this Agreement
and that do not involve any other Affiliate, (b) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Company, the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (c) any Restricted Payment
permitted by Section 6.06 and (d) loans to, purchases of any Equity Interests
of, contributions to or other investment in any unconsolidated Joint Venture not
otherwise prohibited under the Loan Documents.

Restrictive Agreements. The Borrower will not, and will not permit the Company
or any of their respective Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that (i) contains a
Negative Pledge, (ii) prohibits, restricts or imposes any condition upon the
ability of the Borrower, Kerrow or any of their respective Subsidiaries to enter
into a contractual agreement that would prohibit a Negative Pledge, or
(iii) prohibits, restricts or imposes any condition upon the ability of any
Subsidiary of the Borrower or Kerrow to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower, Kerrow or any of their respective Subsidiaries or to
guarantee Indebtedness of the Borrower, Kerrow or any of their respective
Subsidiaries; provided that the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by

 

94



--------------------------------------------------------------------------------

this Agreement, (B) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale
(provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder), (C) customary
provisions in joint venture agreements restricting the transfer or encumbrance
of Equity Interests in such joint venture or the assets owned by such joint
venture, or otherwise restricting transactions between the joint venture and the
Borrower, Kerrow and their respective Subsidiaries, (D) any agreement relating
to Secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
the direct or indirect Equity Interests in the issuer of such Secured
Indebtedness, (E) restrictions in leases, licenses and other contracts entered
into in the ordinary course of business restricting the assignment or transfer
thereof, and (F) restrictions or conditions contained in (x) the Note Purchase
Agreement, and (y) agreements evidencing Unsecured Indebtedness of the Company,
the Borrower, Kerrow or any of their respective Subsidiaries incurred in
compliance with the obligations under Section 6.01 (provided that such
agreements contain restrictions substantially similar to, or taken as a whole,
not more restrictive in any material respect than, the restrictions contained
herein (as determined by the Borrower in good faith)).

Sale and Leaseback. Other than transactions in an aggregate amount not to exceed
$15,000,000 at any time outstanding, the Borrower will not, and will not permit
the Company or any of their respective Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby the Company, the Borrower or such
Subsidiary shall sell or transfer any property owned by it in order then or
thereafter to lease such property or lease other property that the Company, the
Borrower or such Subsidiary intends to use for substantially the same purpose as
the property being sold or transferred.

Changes in Fiscal Periods. The Borrower will not, and will not permit the
Company or any of their respective Subsidiaries to, (i) permit the fiscal years
of the Company, the Borrower and their respective Subsidiaries to end on a day
other than December 31 or (ii) change the Company’s, the Borrower’s or their
respective Subsidiaries’ method of determining fiscal quarters.

Payments of Subordinate Debt. The Borrower will not, and will not permit the
Company or any of their respective Subsidiaries to, make or offer to make any
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on any Indebtedness which is contractually
subordinate to the Obligations in a manner that would violate the terms of such
subordination provisions.

Financial Covenants. The Borrower will not at any time permit the following to
occur, but shall in any event only report on compliance as required pursuant to
Section 5.01(d) or as otherwise expressly required pursuant to any other
provision of this Agreement:

Total Leverage Ratio. The ratio of Total Indebtedness to Consolidated
Capitalization Value to exceed 60%; provided that such ratio may be increased to
a ratio not to exceed 65% for the four (4) fiscal quarters ending immediately
following the occurrence of a Major Acquisition; provided, further, that at the
end of any such four (4) fiscal quarter increase period, one full fiscal quarter
must elapse before such ratio may be increased again as provided by this
Section 6.12(a).

 

95



--------------------------------------------------------------------------------

Mortgage-Secured Leverage Ratio. The ratio of the aggregate amount of all
Indebtedness of the Company and its Subsidiaries that is secured by a mortgage
Lien on any Real Property Assets (or a Lien on the Equity Interests of the owner
of such Real Property Assets) to Consolidated Capitalization Value to exceed
40%.

Secured Recourse Debt. Total Secured Recourse Indebtedness to exceed 5% of
Consolidated Capitalization Value.

Fixed Charge Coverage Ratio. For any period of four (4) consecutive fiscal
quarters, the ratio of Adjusted EBITDA of the Company and its Subsidiaries to
Fixed Charges of the Company and its Subsidiaries to be less than 1.50 to 1.00.

Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be less than
the sum of (i) $925,000,000 plus (ii) 75% of net cash proceeds from issuances of
Equity Interests by the Company after the Effective Date.

Maximum Unencumbered Leverage Ratio. Unsecured Indebtedness to exceed 60% of the
sum of (without duplication) (A) Property Capitalization Values of the aggregate
Eligible Unencumbered Real Property Assets and (B) the Eligible Unencumbered
Mortgage Note Value (the “Maximum Unencumbered Leverage Ratio”); provided that
at no time shall Eligible Unencumbered Mortgage Note Value included in the
calculation of Maximum Unencumbered Leverage Ratio hereunder exceed 10% of the
sum, without duplication, of (A) and (B) of this clause; provided, further, that
such ratio may be increased to a ratio not to exceed 65% for the four (4) fiscal
quarters ending immediately following the occurrence of a Major Acquisition;
provided, further, that at the end of any such four (4) fiscal quarter increase
period, one full fiscal quarter must elapse before such ratio may be increased
again as provided by this Section 6.12(f).

Minimum Unencumbered Interest Coverage Ratio. The ratio of Adjusted Annualized
Net Operating Income of the Eligible Unencumbered Real Property Assets to
Consolidated Interest Expense be less than 1.75 to 1.00; provided that solely
for the purpose of calculations pursuant to this clause (g), in the case of an
Eligible Unencumbered Real Property Asset that has been owned for less than one
(1) full fiscal quarter, the Adjusted Annualized Net Operating Income shall be
calculated on a pro forma basis as if such Eligible Unencumbered Real Property
Asset had been owned for the full fiscal quarter.

Indemnification Obligations. Each of the Company and the Borrower will not, and
will not permit any of their respective Subsidiaries to, take, or fail to take,
any action that gives rise to, or reasonably could be expected to give rise to,
an indemnification obligation of the Company pursuant to Section 2.4(b)(ii) of
that certain Tax Matters Agreement, dated November 9, 2015, by and between
Darden and the Company that could reasonably be expected to result in a Material
Adverse Effect.

 

96



--------------------------------------------------------------------------------

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

the Borrower shall fail to pay any interest on any Loan or LC Disbursement or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any of their respective Subsidiaries in or in
connection with this Agreement and the other Loan Documents or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder (i) shall be untrue or incorrect in any material respect when
made or deemed made or when furnished, or (ii) if such representation or
warranty was qualified by Material Adverse Effect or other material qualifier,
shall be untrue or incorrect in any respect;

the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.03(a)(i)(A) (with
respect to the Loan Parties), Section 5.03(b), Section 5.05(b), Section 5.06,
Section 5.08 or in Article VI; provided that if any such failure to observe or
perform results from the failure of any Eligible Unencumbered Real Property
Asset to comply with the requirements set forth in the definition of “Eligible
Unencumbered Real Property Asset”, such failure shall be deemed to be cured if,
at any time within fifteen (15) days after the Borrower becomes aware of such
non-compliance, such purported Eligible Unencumbered Real Property Asset is
withdrawn as an “Eligible Unencumbered Real Property Asset” and, after such
withdrawal, no other Default or Event of Default exists, and, prior to the end
of such fifteen (15)-day period, the Borrower delivers to the Administrative
Agent a Compliance Certificate certifying that no Default or Event of Default
has occurred and is continuing; provided, further with respect only to the
Company’s failure to comply with the covenant contained in Section 6.04, such
failure shall continue unremedied for a period of ten (10) days after the
earlier of (i) notice thereof from the Administrative Agent to the Company or
the Borrower (which notice will be given at the request of any Lender) and
(ii) knowledge of a Responsible Officer of the Company or the Borrower (provided
that, after the Guaranty Release, the Company may remedy such failure by
providing a guaranty of the Obligations in substantially the form of the
Guaranty);

the Company, the Borrower or any of their respective Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and (ii) knowledge of a Responsible Officer of the Company or the
Borrower;

 

97



--------------------------------------------------------------------------------

the Company, the Borrower or any of their respective Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, in each case that is not cured within the applicable grace period, if
any;

the Company, the Borrower or any of their respective Subsidiaries shall fail to
observe or perform any other agreement or condition relating to any Material
Indebtedness contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (other than customary non-default
mandatory prepayment events, such as prepayment requirements associated with
asset sales or casualty or condemnation events), the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause (after giving effect to any waiver, amendment, cure or
grace period), with the giving of notice if required, such Material Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Material Indebtedness to be made, prior to its stated
maturity;

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company, the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Material Subsidiary or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

the Company, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

the Company, the Borrower or any Material Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;

one or more judgments for the payment of money in an aggregate amount in excess
of $20,000,000 (to the extent not covered by insurance for which the insurer has
not accepted the

 

98



--------------------------------------------------------------------------------

tender of defense) shall be rendered against the Company, the Borrower, any of
their respective Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of forty-five (45) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company,
the Borrower or any such Subsidiary to enforce any such judgment, which action
is not stayed or bonded pending appeal;

an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company, the Borrower and their respective Subsidiaries in an
aggregate amount exceeding $5,000,000;

the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof, including in connection with
the Guaranty Release); or

a Change in Control shall occur.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h), (i)
or (j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In addition to any other rights and remedies granted to the Administrative
Agent, the Issuing Banks and the Lenders in this Agreement, the Administrative
Agent on behalf of the Issuing Banks and the Lenders may exercise all rights and
remedies under the Guaranty and the other Loan Documents.

 

99



--------------------------------------------------------------------------------

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

Second, to pay any fees or expense reimbursements then due to the Lenders from
the Loan Parties;

Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;

Fourth, to pay (i) principal on the Loans, (ii) unreimbursed LC Disbursements
and (iii) obligations and liabilities owing to Hedge Banks under Swap Agreements
in accordance with the terms thereof, ratably based on the amounts payable to
the Lenders, Issuing Banks and Hedge Banks described in this clause Fourth
(provided that proceeds of the Guaranty shall not be applied to pay obligations
and liabilities owing to Hedge Banks under Swap Agreements to the extent such
obligations and liabilities are Excluded Swap Obligation (as defined in the
Guaranty));

Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;

Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;

Seventh, to the payment of any other Obligation due to the Administrative Agent,
any Issuing Bank or any Lender; and

Eighth, to the Borrower or whoever may be legally entitled thereto.

 

100



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and the Loan Parties shall not have rights as a third-party beneficiary
of any of such provisions, except as set forth in the sixth, eighth and ninth
paragraphs below. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such bank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with the Company, the Borrower or any of their respective
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company, the
Borrower or any of their respective Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith is necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of

 

101



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of
any default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank issuing such Letter of Credit, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

The Administrative Agent (a) may resign at any time by notifying the Lenders,
the Issuing Banks and the Borrower, subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, or (b) may be
removed as Administrative Agent by the Required Lenders (excluding the Lender
then acting as Administrative Agent) if the

 

102



--------------------------------------------------------------------------------

Administrative Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence, bad faith or
willful misconduct in the course of performing its duties hereunder or (ii) has
become a Defaulting Lender. Upon any such resignation or removal, the Required
Lenders shall have the right, with the consent of the Borrower (unless an Event
of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation or upon the removal, then,
in the case of resignation by the Administrative Agent, the retiring
Administrative Agent may, or in the case of removal of the Administrative Agent,
the Required Lenders may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.02) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) in connection with
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 9.02 or (ii) under the circumstances described in
the immediately succeeding paragraph below.

 

103



--------------------------------------------------------------------------------

Upon the Payment in Full, the Guarantors shall be automatically released from
their obligations under the Loan Documents (other than those expressly stated to
survive such termination), all without delivery of any instrument or performance
of any act by any Person.

Upon request of the Borrower, the Administrative Agent shall, at the Borrower’s
expense, take all such action reasonably requested by the Borrower to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section.

MISCELLANEOUS

Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic communication, as follows:

if to the Borrower or the Company, to it at

591 Redwood Highway, Suite 1150

Mill Valley, CA 94941

Attention: Mr. Gerry Morgan

Phone: 415.965.8032

Email: gerry@fcpt.com

With copy to:

591 Redwood Highway, Suite 1150

Mill Valley, CA 94941

Attention: James L. Brat, Esq.

Phone: 415.965.8033

Email: jim@fcpt.com

And a copy to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Attention: Gordon C. Wilson

Phone: 202.637.5711

Email: Gordon.Wilson@hoganlovells.com

 

104



--------------------------------------------------------------------------------

if to the Administrative Agent in the case of Borrowings or Letters of Credit,
to it at:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Floor L2S

Chicago, IL 60603-2300

Attention: Ryan T. Bowman, Client Processing Specialist

With copy to:

Morrison & Foerster LLP

250 W. 55th Street

New York, NY 10019-9601

Attention: Geoffrey R. Peck, Esq.

if to any Issuing Bank in the case of Letters of Credit, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire; and

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided

 

105



--------------------------------------------------------------------------------

that, for both clauses (i) and (ii) above, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

Any party hereto may change its address, telecopy number or electronic
communication for notices and other communications hereunder by notice to the
other parties hereto.

Electronic Systems.

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

Waivers; Amendments.

No failure or delay by the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure

 

106



--------------------------------------------------------------------------------

by the Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) or (c) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

Subject to Section 2.13(b), Section 9.02(c) and Section 9.02(d), neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (it being understood that changes to
definitions of financial covenants set forth in Section 6.12 that may indirectly
affect the interest rate determinations shall not constitute reductions in the
rate of interest), or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby; provided, however, only the consent of
the Required Lenders shall be necessary to waive any applicability of the
default rate, (iii) except as provided in Sections 2.20 and 2.21, postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Sections 2.17(a) (last two sentences only),
2.17(b) or 2.17(c) or the last paragraph of Article VII in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section, the
definition of “Required Lenders,” the definition of “Required Class Approval,”
the definition of “Supermajority Lenders,” the provisions of clauses (e) and (f)
of Section 2.21 or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) reduce the percentage specified in the
definition of “Required Facility Lenders” with respect to any Facility without
the written consent of all Lenders under such Facility; provided, further, that
(w) no agreement shall amend, modify or waive Section 4.02 without the prior
written consent of the Required Facility Lenders under the Revolving Facility
(it being understood, however, any amendment, modification or waiver in relation
to any representation, warranty, affirmative covenant, negative covenant or
event of default contained in Articles III, V, VI or VII hereof, together with
similar provisions contained in any other Loan Document, shall not require the
consent of such Required Facility Lenders as a result of the operation of this
clause (w)), (x) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be, (y) the consent of the Required Facility Lenders of a
Facility shall be required for any amendment, waiver or modification that
adversely affects the rights of such Facility in a manner different than such
amendment, waiver or modification affects the other Facility, and (z) no such
agreement shall amend or modify Section 2.19 without the prior written consent
of the Administrative Agent and each Issuing Bank. After Non-Extended Loans have
been paid in full in accordance with Section 2.21, only the applicable Extending
Lenders and their Extended Loans shall be included for the calculation of
“Required Lenders” under this Section 9.02(b).

 

107



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 9.02, the Guarantors
may be released from their obligations under the Guaranty (the “Guaranty
Release”) upon (i) receipt by the Administrative Agent of a written request for
such release by the Borrower, (ii) receipt by the Administrative Agent of the
written consent of the Supermajority Lenders to such release and (iii) the
satisfaction of the following conditions: (1) the Guarantors have been released
and discharged from obligations in respect of any other unsecured Recourse
Indebtedness (or will be released and discharged concurrently with the Guaranty
Release), including under the Note Purchase Agreement and any other Unsecured
Indebtedness guaranteed by the Guarantors; (2) at the time of, and after giving
effect to, the Guaranty Release, no Default or Event of Default shall be
existing; (3) no amount is then due and payable under the Guaranty; (4) if in
connection with the Guarantors being released and discharged from obligations in
respect of any other unsecured Recourse Indebtedness or any other Unsecured
Indebtedness, including under the Note Purchase Agreement, any fee is given to
any creditor under such unsecured Recourse Indebtedness or Unsecured
Indebtedness, as applicable, solely for such release, the Lenders shall receive
equivalent consideration on a pro rata basis (or other form of consideration
reasonably acceptable to the Lenders); (5) after giving effect to the Guaranty
Release, the Company is in pro forma compliance with Section 6.04; and (5) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower certifying as to the matters set forth in clauses (1) through
(5) above. From and after the Guaranty Release, (i) Kerrow and its Subsidiaries
shall not be included in the determination of the financial covenants set forth
in Section 6.12, and the Borrower shall be in compliance with the financial
covenants set forth in Section 6.12 on a pro forma basis after giving effect to
the Guaranty Release (as shown in a Compliance Certificate delivered at the time
of the request for the Guaranty Release, prepared in accordance with clause
(ii) below) and (ii) the Company shall include in the Compliance Certificate a
reconciliation between the financial statements delivered and the calculation of
the financial covenants set forth in Section 6.12 showing in reasonable detail
the effect of the exclusion of Kerrow and its Subsidiaries from the calculation
of such financial covenants set forth in Section 6.12, in each case, in the
event that there is any impact on the calculation of the financial covenants set
forth in Section 6.12 as a result of such exclusion.

Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders or any of and the
Issuing Banks. Any such amendment shall become effective without any further
action or consent of any party to this Agreement other than the Borrower and the
Administrative Agent.

 

108



--------------------------------------------------------------------------------

Expenses; Indemnity; Damage Waiver.

The Borrower shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent, the Joint Lead Arrangers and their
Affiliates, (including and, in the case of legal counsel, limited to, the
reasonable fees, charges and disbursements of one primary counsel and, to the
extent reasonably necessary, one local counsel in each applicable jurisdiction),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank (including and, in the case of legal counsel, limited to,
the reasonable fees, charges and disbursements of one primary counsel and, to
the extent reasonably necessary, one local counsel in each applicable
jurisdiction) in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender (including and, in the case of legal
counsel, limited to, the reasonable fees, charges and disbursements of one
primary counsel and, to the extent reasonably necessary, one local counsel in
each applicable jurisdiction, and, in the case of a conflict of interest, where
the Persons affected by such conflict inform the Borrower in writing prior to
obtaining additional counsel, one additional counsel for each such affected
Person), in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all other
charges of the Administrative Agent, the Joint Lead Arrangers and their
Affiliates (including and, in the case of legal counsel, limited to, the
reasonable fees, charges and disbursements of one primary counsel and, to the
extent reasonably necessary, one local counsel in each applicable
jurisdiction)arising from or relating to due diligence. All amounts payable
pursuant to this Section 9.03(a) shall be due and payable 15 Business Days after
receipt of a reasonably detailed invoice therefor.

Each of the Company and the Borrower shall indemnify the Administrative Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company, the Borrower
or any of their respective Subsidiaries, or any Environmental Liability related
in any way to the Company, the Borrower or any of their

 

109



--------------------------------------------------------------------------------

respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Loan Party, any Parent Company or any of its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (ii) a
material breach of the Loan Documents by such Indemnitee (or its Related
Parties), or (iii) any dispute solely among Indemnitees (other than any dispute
involving an Indemnitee in its capacity or fulfilling its role as an
Administrative Agent, arranger, bookrunner or similar role under the Loan
Documents); provided, further, that no Indemnitee shall be indemnified or held
harmless against any amounts that are required to be paid by such Indemnitee to
the Borrower or the Company, as applicable, by a court of competent jurisdiction
in a final and non-appealable judgment in respect of any suit, claim, action or
other proceeding by the Borrower or the Company, as applicable, against such
indemnified party for material breach of the Loan Documents; provided, further,
that the Borrower and the Company shall be responsible for the fees and expenses
of only one primary counsel for all indemnified parties in connection with
indemnification claims arising out of the same facts or circumstances and, if
necessary or advisable, a single special counsel and a single local counsel to
the Indemnitees in each relevant jurisdiction and, solely in the case of an
actual or perceived conflict of interest, one additional primary counsel and, if
necessary or advisable, a single special counsel and a single local counsel in
each applicable jurisdiction, in each case to the affected Indemnitee or
similarly situated Indemnitee. Provided that each of the Company and the
Borrower is in compliance with its indemnification obligations, the indemnity
contemplated by this Section 9.03(b) shall not apply to any settlement or
compromise by any Indemnitee of any suit, claim, action or other proceeding in
respect of which indemnity could have been sought, without the Company’s or the
Borrower’s, as applicable, prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, that the
Company or the Borrower, as applicable, shall be deemed to have consented to any
such settlement unless the Company or the Borrower, as applicable, shall object
thereto by written notice to the applicable Indemnitee(s) within ten
(10) Business Days after having received written notice thereof; provided,
further, that the Company’s or the Borrower’s, as applicable, written consent
shall not be required if such Indemnitee reasonably determines (after
consultation with the Borrower or the Company, as applicable) that the
continuance of such suit, claim, action or other proceeding exposes such
Indemnitee or any of its Affiliates to risks of reputational harm. The Company
and the Borrower shall not, without the prior written consent of the affected
Indemnitee, effect any settlement or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened claim, or
any action or proceeding in respect of which indemnity could have been sought
under the by such Indemnitee, unless such settlement, compromise or termination
(a) includes an unconditional release of such Indemnitee and its Affiliates from
all liability known or unknown, suspected or unsuspected, arising from the
subject matter of such claim, action or proceeding in form and substance
reasonably satisfactory to such Indemnitee, (b) does not include any statement
as to any admission of fault, culpability or failure to act on the part of such

 

110



--------------------------------------------------------------------------------

Indemnitee or any of its Affiliates, (c) involves no remedial action to be
performed on the part of such Indemnitee or any of its Affiliates, other than
the payment of sums that the Company or the Borrower, as applicable, shall fully
fund as a condition to such settlement and (d) contains customary
confidentiality and non-disparagement provisions. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim or yield maintenance obligations
described in Section 2.14 and Section 2.15.

To the extent that the Company or the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrower or the Company of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the Transactions, except to the extent such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

All amounts due under this Section shall be payable not later than three
(3) Business Days after written demand therefor.

Each party’s obligations under this Section shall survive the termination of
this Agreement and payment of the obligations hereunder.

Non-Recourse to the Company; Exceptions thereto. This Agreement and the
Obligations of the Borrower hereunder and under the other Loan Documents are
fully recourse to the Borrower, and the obligations of the Guarantors are fully
recourse to each Guarantor under the Loan Documents to which it is a party.
Notwithstanding any applicable law that would make the owner or general partner
of a partnership or general partner liable for the debts and obligations of the
partnership, except as set forth in the Guaranty, nothing contained herein or in
the other Loan Documents shall be construed to create or impose upon the Company
(in its capacity as owner of the Borrower and owner of the General Partner), the
General Partner (in its capacity as general

 

111



--------------------------------------------------------------------------------

partner of the Borrower), or any limited partner of the Borrower (in its
capacity as such), any obligation with respect to the repayment of Indebtedness
hereunder; provided that nothing contained in this Section 9.04 shall be deemed
to (i) release any Loan Party from any liability pursuant to, or from any of its
obligations under, this Agreement or the other Loan Documents to which it is a
party, including, without limitation, with respect to any obligations that
depend on compliance by any Parent Company with the requirements hereof,
(ii) constitute a waiver of any Obligation arising under this Agreement or any
of the other Loan Documents, (iii) limit the rights of the Administrative Agent
or any of the Lenders to proceed against or realize upon any guaranty given for
the Obligations or the rights of the Administrative Agent or the Lenders to
realize upon the assets of the Borrower or any Guarantor or (iv) release the
Company from any personal liability for any claims on account of any loss,
damage, cost or expense incurred by the Administrative Agent or any of the
Lenders as a result of any of the matters set forth in clauses (a) through (f),
inclusive, below (all of the foregoing in this clause (iv), the “Recourse
Obligations”):

fraud or material misrepresentation in connection with any Loan, any Letter of
Credit or any of the other Obligations or any Loan Documents, including, without
limitation, any misrepresentation in any material respect by the Company in
Article III hereof;

misappropriation of the proceeds of any Loan or LC Disbursement or of any rents
or other revenues, insurance proceeds or condemnation awards attributable to any
Eligible Unencumbered Real Property Asset;

gross negligence, willful misconduct or waste with respect to any Eligible
Unencumbered Real Property Asset;

any transfer of or creation of a Lien on all or any part of any Eligible
Unencumbered Real Property Asset in violation of the terms of the Loan
Documents;

bad faith interference, directly or indirectly, with any enforcement of
Administrative Agent’s, any Issuing Bank or any Lender’s rights, powers or
remedies under any of the Loan Documents (whether by making any motion, seeking
any extension, asserting any defense, claim, counterclaim or right of offset,
seeking any injunction or other restraint, commencing any action, seeking to
consolidate any such enforcement with any other action, or otherwise) after the
occurrence and during the continuance of an Event of Default; or

failure of the Company to comply with the requirements of Sections 3.16,
5.03(b), 6.04, 6.06 or 6.13.

Successors and Assigns. (c) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted such assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

 

112



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, each Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

the Borrower; provided that, the Borrower shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Issuing Bank, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Facilities;

the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Revolving Lender (other than a Defaulting Lender) immediately
prior to giving effect to such assignment and (y) all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender, an Issuing Bank or an Approved Fund;
and

each Issuing Bank; provided that no consent of the Issuing Banks (in such
capacity) shall be required for an assignment of all or any portion of a Term
Loan.

Assignments shall be subject to the following additional conditions:

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term Loan, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

113



--------------------------------------------------------------------------------

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;

the parties to each assignment shall execute and deliver to the Administrative
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, together with a processing and recordation fee
of $3,500; and

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts as such assignee to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Banks, and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

114



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03); provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), Section 2.05(e),
Section 2.06(b), Section 2.17(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such

 

115



--------------------------------------------------------------------------------

Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

Any Lender may, without the consent of the Borrower, the Administrative Agent or
any Issuing Banks, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Person, in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f), it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose

 

116



--------------------------------------------------------------------------------

name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Any Lender may at any time pledge or assign, or grant a security interest in,
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment, or grant of
a security interest, to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment, or grant of a security
interest; provided that no such pledge or assignment, or grant of a security
interest, shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

Survival. All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Counterparts; Integration; Effectiveness; Electronic Execution.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual

 

117



--------------------------------------------------------------------------------

executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution”, “signed”, “signature”,
“delivery”, and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or Affiliate to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender or its
Affiliate, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender agrees to notify the Administrative Agent promptly after
any such setoff and applicable; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Governing Law; Jurisdiction; Consent to Service of Process.

This Agreement and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by and
construed in accordance with the law of the State of New York.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County, Borough of Manhattan, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any

 

118



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality. Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or

 

119



--------------------------------------------------------------------------------

regulations or by any subpoena or similar legal process; provided that notice of
such requirement or order shall be promptly furnished to the Borrower unless
such notice is legally prohibited, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) to the extent necessary or desirable to establish, enforce or
assert any claims or defenses in connection with any legal proceeding by or
against the Administrative Agent, any Issuing Bank or any Lender, (g) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (h) with
the consent of the Borrower, (i) to any rating agency in connection with rating
the Company, any of its Subsidiaries or the Facilities, (j) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities, or (k) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section, (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower or (3) is independently developed by the Administrative Agent, any
Issuing Bank or any Lender without use of or reference to the Information. For
the purposes of this Section, “Information” means all information received from
the Borrower and its representatives relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Material Non-Public Information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.13) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO

 

120



--------------------------------------------------------------------------------

THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.

No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each of the
Company and the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Syndication Agents, the Documentation
Agents, the Issuing Banks, and the Lenders are arm’s-length commercial
transactions between the Loan Parties and its Affiliates, on the one hand, and
the Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agents, the Documentation Agents, the Issuing Banks, and the
Lenders, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger, each Joint Bookrunner, each Syndication Agent,
each Documentation Agent, each Issuing Bank and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any Joint
Bookrunner, any Joint Lead Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank nor

 

121



--------------------------------------------------------------------------------

any Lender has any obligation to any of the Loan Parties or any their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers,
the Syndication Agents, the Documentation Agents, the Issuing Banks and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any Joint
Bookrunner, any Joint Lead Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank nor any Lender has any obligation to disclose any of
such interests to the Loan Parties or any their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby agrees not to bring any
claim that it may have against the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent, any Documentation Agent, any Issuing Bank or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Syndication Agents or the Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

the effects of any Bail-In Action on any such liability, including, if
applicable:

a reduction in full or in part or cancellation of any such liability;

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

122



--------------------------------------------------------------------------------

Effect of Amendment and Restatement; No Novation. On the Effective Date, upon
the effectiveness of this Agreement, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement. This Agreement shall not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release any Loan Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or the other Loan
Documents. Nothing in this Agreement shall be construed as a release or other
discharge of the Borrower or any other Loan Party from its obligations and
liabilities under the Existing Credit Agreement or the other Loan Documents. On
the Effective Date, any and all references in any Loan Documents to the Existing
Credit Agreement shall be deemed to be amended to refer to this Agreement.

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP By: FOUR CORNERS GP, LLC, its general
partner By:   /s/ Gerald R. Morgan Name:   Gerald R. Morgan Title:   President
and Treasurer

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

FOUR CORNERS PROPERTY TRUST By:   /s/ Gerald R. Morgan Name:   Gerald R. Morgan
Title:   Chief Financial Officer

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent, By:   /s/
Elizabeth Johnson Name:   Elizabeth Johnson Title:   Executive Director

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK By:   /s/ Craig Malloy Name:   Craig Malloy Title:   Director

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Kyle Pearson Name:   Kyle Pearson Title:   Vice
President

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ John R. Mellott Name:   John R.
Mellott Title:   Director

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association By:   /s/ Steven L. Sawyer Name:   Steven L.
Sawyer Title:   Senior Vice President

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank By:   /s/ John A. Marian Name:   John A. Marian Title:   Vice
President

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Annie Carr Name:   Annie Carr Title:  
Authorized Signatory

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Michael King Name:   Michael King Title:  
Authorized Signatory

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

Raymond James Bank, N.A. By:   /s/ James M. Armstrong Name:   James M. Armstrong
Title:   SVP – CRE Lending Manager

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

Seaside National Bank & Trust By:   /s/ Kevin Kilgannon Name:   Kevin Kilgannon
Title:   Chief Credit Officer

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK By:   /s/ Jacob McGee Name:   Jacob McGee Title:   Vice
President

[Signature Page to Four Corners Operating Partnership, LP Amended and Restated
Revolving Credit and Term Loan Agreement]